Exhibit 10.2

SALE AND SERVICING AGREEMENT

among

NISSAN AUTO RECEIVABLES 2017-C OWNER TRUST,

as Issuer,

NISSAN AUTO RECEIVABLES CORPORATION II,

as Seller,

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Servicer

and

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

Dated as of December 13, 2017

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1  

SECTION 1.01

  Definitions      1  

SECTION 1.02

  Usage of Terms      24  

ARTICLE II. CONVEYANCE OF RECEIVABLES

     25  

SECTION 2.01

  Conveyance of Receivables      25  

SECTION 2.02

  Custody of Receivable Files      26  

SECTION 2.03

  Acceptance by Issuer      26  

ARTICLE III. THE RECEIVABLES

     27  

SECTION 3.01

  Representations and Warranties of the Seller with Respect to the Receivables
     27  

SECTION 3.02

  Repurchase upon Breach      27  

SECTION 3.03

  Duties of Servicer as Custodian      27  

SECTION 3.04

  Instructions; Authority To Act      28  

SECTION 3.05

  Custodian’s Indemnification      28  

SECTION 3.06

  Effective Period and Termination      29  

ARTICLE IV. ADMINISTRATION AND SERVICING OF RECEIVABLES

     29  

SECTION 4.01

  Duties of Servicer      29  

SECTION 4.02

  Collection of Receivable Payments      30  

SECTION 4.03

  Realization upon Receivables      31  

SECTION 4.04

  Maintenance of Security Interests in Financed Vehicles      31  

SECTION 4.05

  Covenants of Servicer      31  

SECTION 4.06

  Purchase of Receivables upon Breach      32  

SECTION 4.07

  Servicing Fee and Expenses      32  

SECTION 4.08

  Servicer’s Certificate      32  

SECTION 4.09

  Communication among Noteholders      32  

SECTION 4.10

  Annual Statement as to Compliance; Notice of Default      33  

SECTION 4.11

  Annual Registered Public Accounting Firm Attestation      34  

SECTION 4.12

  Appointment of Subservicer      34  

SECTION 4.13

  Fidelity Bond      34  

SECTION 4.14

  Administrator Compensation      34  

 

  i   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE V. DISTRIBUTIONS; ACCOUNTS; STATEMENTS TO THE CERTIFICATEHOLDERS AND THE
NOTEHOLDERS

     34  

SECTION 5.01

  Establishment of Accounts      34  

SECTION 5.02

  Collections      37  

SECTION 5.03

  Application of Collections      38  

SECTION 5.04

  [Reserved]      38  

SECTION 5.05

  Additional Deposits      38  

SECTION 5.06

  Payments and Distributions      39  

SECTION 5.07

  Reserve Account      40  

SECTION 5.08

  Statements to Certificateholders and Noteholders      41  

ARTICLE VI. THE SELLER

     42  

SECTION 6.01

  Representations of Seller      42  

SECTION 6.02

  Compliance with Organizational Documents      44  

SECTION 6.03

  Liability of Seller; Indemnities      44  

SECTION 6.04

  Merger or Consolidation of, or Assumption of the Obligations of, Seller     
46  

SECTION 6.05

  Limitation on Liability of Seller and Others      46  

SECTION 6.06

  Seller May Own Certificates or Notes      47  

SECTION 6.07

  Sarbanes-Oxley Act Requirements      47  

ARTICLE VII. THE SERVICER

     47  

SECTION 7.01

  Representations of Servicer      47  

SECTION 7.02

  Indemnities of Servicer      48  

SECTION 7.03

  Merger or Consolidation of, or Assumption of the Obligations of, Servicer     
49  

SECTION 7.04

  Limitation on Liability of Servicer and Others      50  

SECTION 7.05

  NMAC Not To Resign as Servicer      50  

ARTICLE VIII. DEFAULT

     51  

SECTION 8.01

  Servicer Default      51  

SECTION 8.02

  Appointment of Successor      52  

SECTION 8.03

  Notification      53  

SECTION 8.04

  Waiver of Past Defaults      54  

 

  ii   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE IX. TERMINATION; RELEASE OF RECEIVABLES

     54  

SECTION 9.01

  Optional Purchase of All Receivables      54  

SECTION 9.02

  Release of Receivables      55  

SECTION 9.03

  Termination      55  

SECTION 9.04

  Rights of the Certificateholders      55  

ARTICLE X. MISCELLANEOUS

     56  

SECTION 10.01

  Amendment      56  

SECTION 10.02

  Protection of Title to Trust      57  

SECTION 10.03

  Notices      57  

SECTION 10.04

  Limitations on Rights of Others      58  

SECTION 10.05

  Severability      58  

SECTION 10.06

  Separate Counterparts      58  

SECTION 10.07

  Headings      58  

SECTION 10.08

  Governing Law      58  

SECTION 10.09

  Assignment by Issuer      59  

SECTION 10.10

  Nonpetition Covenant      59  

SECTION 10.11

  Limitation of Liability of Owner Trustee and Indenture Trustee      59  

SECTION 10.12

  Waivers      59  

SECTION 10.13

  Dispute Resolution      60  

SECTION 10.14

  Cooperation with Voting      63  

 

  iii   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT, dated as of December 13, 2017 (this “Agreement”),
among NISSAN AUTO RECEIVABLES 2017-C OWNER TRUST, a Delaware statutory trust
(the “Issuer”), NISSAN AUTO RECEIVABLES CORPORATION II, a Delaware corporation
(the “Seller”), NISSAN MOTOR ACCEPTANCE CORPORATION, a California corporation in
its individual capacity (in such capacity, “NMAC”) and as Servicer (in such
capacity, the “Servicer”) and U.S. Bank National Association, a national banking
association, as indenture trustee (the “Indenture Trustee”). Capitalized terms
used herein without definition shall have the respective meanings assigned to
such terms in Article I.

WHEREAS, the Issuer desires to purchase a portfolio of receivables arising in
connection with retail installment sales contracts secured by new, near-new or
used automobiles and light-duty trucks originated by NMAC in the ordinary course
of business and sold to the Seller;

WHEREAS, the Seller is willing to sell such receivables to the Issuer; and

WHEREAS, the Servicer is willing to service such receivables.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

ARTICLE I.

Definitions

SECTION 1.01 Definitions. Except as otherwise provided in this Agreement,
whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following respective meanings:

“60-Day Delinquent Receivables” means, as of any date of determination, all
Receivables (other than Repurchased Receivables and Defaulted Receivables) that
are sixty (60) or more days delinquent as of such date (or, if such date is not
the last day of a Collection Period, as of the last day of the Collection Period
immediately proceeding such date), as determined in accordance with the
Servicer’s Customary Servicing Practices.

“Account Property” means the Accounts, all amounts and investments held from
time to time in any Account (whether in the form of deposit accounts, Physical
Property, book-entry securities, uncertificated securities or otherwise), and
all proceeds of the foregoing.

“Accounts” means, collectively, the Collection Account and the Reserve Account.

“Action” shall have the meaning assigned to such term in Section 11.03(a) of the
Indenture.

“Adjusted Pool Balance” means, at any time, an amount equal to the Pool Balance
minus the YSOC Amount.

“Administration Agreement” means the Administration Agreement, dated as of the
Closing Date, among the Administrator, the Issuer, the Indenture Trustee and the
Owner Trustee.

 

  1   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Administrator” means NMAC, or any successor Administrator under the
Administration Agreement.

“Advisers Act” means the Investment Advisers Act of 1940, as amended.

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control,” when used with respect to any
specified Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the term “controlling” and
“controlled” have meanings correlative to the foregoing.

“Amended Partnership Audit Rules” means subchapter C of chapter 63 of subtitle F
of the Code as amended by the Bipartisan Budget Act of 2015.

“Amount Financed” with respect to any Receivable, means the amount advanced
under the Receivable toward the purchase price of the related Financed Vehicle
and any related costs, including but not limited to accessories, insurance
premiums, service and warranty contracts and other items customarily financed as
part of retail automobile and light-duty truck installment sale contracts.

“Annual Percentage Rate” or “APR” of a Receivable means the annual rate of
finance charges stated in such Receivable.

“Applicant” shall have the meaning assigned to such term in Section 7.01 of the
Indenture.

“Asset Representations Review Agreement” means the Asset Representations Review
Agreement, dated as of the date hereof, between the Issuer, the Sponsor, the
Servicer and the Asset Representations Reviewer.

“Asset Representations Reviewer” means Clayton Fixed Income Services LLC, or any
successor Asset Representations Reviewer under the Asset Representations Review
Agreement.

“Asset Review” shall have the meaning assigned to such term in the Asset
Representations Review Agreement.

“Assignment” means the document of assignment attached to the Purchase Agreement
as Exhibit A.

“Authorized Officer” means (a) with respect to the Issuer, (i) any officer of
the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Issuer and who is identified on the list of Authorized Officers
delivered by the Owner Trustee to the Indenture Trustee on the Closing Date and
(ii) so long as the Administration Agreement is in effect, the President, any
Vice President, the Treasurer, any Assistant Treasurer, the Secretary, and any
Assistant Secretary of the Administrator, (b) with respect to the Seller or the
Servicer, any chairman of the board, the president, any executive vice
president, any vice president, the treasurer, any assistant treasurer or the
controller of the Seller or the Servicer, as applicable, (c)

 

  2   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

with respect to the Indenture Trustee, any officer within the Corporate Trust
Office of the Indenture Trustee, including any Vice President, Assistant Vice
President, Secretary, Assistant Secretary or any other officer of the Indenture
Trustee customarily performing functions similar to those performed by any of
the above designated officers and also, with respect to a particular matter, any
other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject and who, in each case,
shall have direct responsibility for the administration of the Indenture and
(d) with respect to the Owner Trustee, any officer in the Corporate Trust
Administration Department of the Owner Trustee with direct responsibility for
the administration of the Trust Agreement and the Basic Documents on behalf of
the Owner Trustee.

“Available Amounts” means, with respect to any Distribution Date, the sum of
(i) all Collections received by the Servicer during the related Collection
Period, (ii) the sum of the Repurchase Payments deposited into the Collection
Account with respect to each Receivable that is to become a Repurchased
Receivable on such Distribution Date and (iii) in the case of an Optional
Purchase, the Optional Purchase Price.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101 et
seq.

“Bankruptcy Remote Party” means each of NARC II, the Issuer, any other trust
created by NARC II or any limited liability company or corporation wholly owned
by NARC II.

“Base Servicing Fee” means the fee payable to the Servicer on each Distribution
Date for services rendered during the related Collection Period, which shall be
equal to one-twelfth of the Servicing Rate multiplied by the Pool Balance as of
the close of business on the last day of the immediately preceding Collection
Period or, with respect to the first Distribution Date, the Original Pool
Balance.

“Basic Documents” means the Purchase Agreement, the Trust Agreement, the
Certificate of Trust, this Agreement, the Indenture, the Administration
Agreement, the Asset Representations Review Agreement, the Note Depository
Agreement and the other documents and certificates delivered in connection
herewith and therewith.

“Benefit Plan” means an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to the provisions of Title I of ERISA, a “plan”
described in and subject to Section 4975 of the Code or any entity whose
underlying assets include “plan assets” by reason of an employee benefit plan’s
or plan’s investment in the entity.

“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.

“Business Day” means any day except a Saturday, a Sunday or a day on which banks
in the city and state where the Corporate Trust Office is located, New York,
New York, Franklin, Tennessee, Irving, Texas or Wilmington, Delaware are
authorized or obligated by law, regulation, executive order or governmental
decree to be closed.

“Calculation Agent” has the meaning specified in Section 2.14 of the Indenture.

 

  3   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Certificate” means any of the Certificates executed by the Issuer and
authenticated by the Owner Trustee, evidencing a beneficial ownership interest
in the Trust, substantially in the form set forth in Exhibit A to the Trust
Agreement.

“Certificate Balance” means, as of any Distribution Date, the Original
Certificate Balance, reduced by all amounts distributed to the
Certificateholders pursuant to Section 5.06(a)(viii) of this Agreement and/or
Section 5.04(b)(6) of the Indenture (but in no event less than zero). For the
purposes of determining whether the vote of the requisite percentage of
Certificateholders necessary to effect any consent, waiver, request or demand
shall have been obtained, the Certificate Balance shall be deemed to be reduced
by the amount equal to the balance (without giving effect to this provision)
evidenced by any Certificate registered in the name of the Seller, the Servicer
or any Person actually known to an Authorized Officer of the Owner Trustee or
the Indenture Trustee, as the case may be, to be the Seller or the Servicer or
any of their Affiliates and the vote of any such party shall be excluded for
such calculation (unless at such time all Certificates are then owned by the
Seller or the Servicer or any of their Affiliates).

“Certificate Distribution Account” means an Eligible Account established by the
Owner Trustee pursuant to Section 5.01(a) of the Trust Agreement.

“Certificate Factor” means, with respect to any Distribution Date, a seven-digit
decimal figure obtained by dividing the Certificate Balance as of the close of
business on the last day of the related Collection Period by the Original
Certificate Balance.

“Certificate of Title” means, with respect to any Financed Vehicle, the
certificate of title or other documentary evidence of ownership of such Financed
Vehicle as issued by the department, agency or official of the jurisdiction
(whether in paper or electronic form) in which such Financed Vehicle is titled
responsible for accepting applications for, and maintaining records regarding,
certificates of title and liens thereon.

“Certificate of Trust” means the Certificate of Trust filed with respect to the
formation of the Issuer pursuant to Section 3810(a) of the Statutory Trust Act.

“Certificate Owner” means, with respect to a Certificate, any Person who is the
beneficial owner of such Certificate.

“Certificate Pool Factor” means, with respect to any Distribution Date, a seven
digit decimal figure obtained by dividing the Certificate Balance as of the
close of business on the last day of the related Collection Period by the
Original Pool Balance.

“Certificate Register” means the register maintained by the Certificate
Registrar pursuant to Section 3.03 of the Trust Agreement recording the names of
the Certificateholders.

“Certificate Registrar” means U.S. Bank National Association, unless and until a
successor thereto is appointed pursuant to Section 3.03 of the Trust Agreement.
The Certificate Registrar initially designates its offices at 190 South LaSalle
Street, 7th Floor, Chicago, IL 60603, Attention: NAROT 2017-C, as its offices
for purposes of Section 3.03 of the Trust Agreement.

 

  4   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Certificateholder” means a Person in whose name a Certificate is registered in
the Certificate Register.

“Class” means any one of the classes of the Notes.

“Class A-1 Final Scheduled Distribution Date” means December 17, 2018.

“Class A-1 Interest Rate” means 1.50000% per annum.

“Class A-1 Note” means any of the 1.50000% Asset Backed Notes, Class A-1, issued
under the Indenture, substantially in the form of Exhibit A to the Indenture.

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register.

“Class A-2 Noteholders” means the Class A-2a Noteholders and the Class A-2b
Noteholders.

“Class A-2 Notes” means, collectively, the Class A-2a Notes and the Class A-2b
Notes.

“Class A-2a Final Scheduled Distribution Date” means October 15, 2020.

“Class A-2a Interest Rate” means 1.89% per annum.

“Class A-2a Note” means any of the 1.89% Asset Backed Notes, Class A-2a, issued
under the Indenture, substantially in the form of Exhibit A to the Indenture.

“Class A-2a Noteholder” means the Person in whose name a Class A-2a Note is
registered in the Note Register.

“Class A-2b Final Scheduled Distribution Date” means October 15, 2020.

“Class A-2b Interest Rate” means a rate equal to LIBOR plus 0.07% per annum;
provided, however, if the sum of LIBOR + 0.07% is less than 0.00% for any
Interest Period, then the Class A-2b Interest Rate for such Interest Period will
be deemed to be 0.00%.

“Class A-2b Note” means any of the LIBOR plus 0.07% Asset Backed Notes,
Class A-2b, issued under the Indenture, substantially in the form of Exhibit A
to the Indenture.

“Class A-2b Noteholder” means the Person in whose name a Class A-2b Note is
registered in the Note Register.

“Class A-3 Final Scheduled Distribution Date” means April 18, 2022.

“Class A-3 Interest Rate” means 2.12% per annum.

“Class A-3 Note” means any of the 2.12% Asset Backed Notes, Class A-3, issued
under the Indenture, substantially in the form of Exhibit A to the Indenture.

 

  5   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered in the Note Register.

“Class A-4 Final Scheduled Distribution Date” means February 15, 2024.

“Class A-4 Interest Rate” means 2.28% per annum.

“Class A-4 Note” means any of the 2.28% Asset Backed Notes, Class A-4, issued
under the Indenture, substantially in the form of Exhibit A to the Indenture.

“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered in the Note Register.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

“Closing Date” means December 13, 2017.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means the property of the Issuer subject to the Granting Clause of
the Indenture.

“Collection Account” means the account designated as such, established and
maintained pursuant to Section 5.01.

“Collection Period” means the period commencing on the first day of each
calendar month and ending on the last day of such calendar month (or, in the
case of the initial Collection Period, the period commencing on the close of
business on the Cut-off Date and ending on November 30, 2017). As used herein,
the “related” Collection Period with respect to a Distribution Date shall be
deemed to be the Collection Period which precedes such Distribution Date.

“Collections” means, for any Distribution Date, the sum of the following amounts
received during the related Collection Period: (i) all collections on
Receivables, (ii) without duplication of amounts described in clause (i), all
Net Liquidation Proceeds, and (iii) the amount, if any, deposited into the
Collection Account from the Reserve Account.

“Commission” means the U.S. Securities and Exchange Commission.

“Corporate Trust Office” means (a) with respect to the Owner Trustee, the
principal corporate trust office of the Owner Trustee located at Rodney Square
North, 1100 North Market Street, Wilmington, Delaware 19890; or at such other
address as the Owner Trustee may designate by notice to the Certificateholders,
or the principal corporate trust office of any

 

  6   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

successor Owner Trustee (the address of which the successor Owner Trustee will
notify the Certificateholders) and (b) with respect to the Indenture Trustee,
the office of the Indenture Trustee at which at any particular time its
corporate trust business shall be administered, which office at the date of
execution of this Agreement is located at: (i) for note transfer/surrender
purposes, U.S. Bank National Association, 111 Fillmore Avenue East, St. Paul, MN
55107, Attention: Bondholder Services, and (ii) for all other purposes, U.S.
Bank National Association, 190 South LaSalle Street, 7th Floor, Chicago, IL
60603 (email: jessica.elliott1@usbank.com), Attention: NAROT 2017-C; or at such
other address as the Indenture Trustee may designate from time to time by notice
to the Noteholders, the Issuer and the Administrator, or the principal corporate
trust office of any successor Indenture Trustee at the address designated by
such successor Indenture Trustee by notice to the Noteholders, the Issuer and
the Administrator.

“Customary Servicing Practices” means the customary servicing practices of the
Servicer with respect to all comparable motor vehicle receivables that the
Servicer services for itself and others, as such practices may be changed from
time to time by the Servicer in its sole discretion.

“Cut-off Date” means the close of business on October 31, 2017.

“Damages” shall have the meaning assigned to such term in Section 7.02.

“Dealer” means the dealer who sold a Financed Vehicle and who originated and
assigned the related Receivable to NMAC under an existing agreement between such
dealer and NMAC.

“Dealer Recourse” means, with respect to a Receivable, all recourse rights
against the Dealer which originated the Receivable, and any successor Dealer.

“Default” means any occurrence that is, or with notice or the lapse of time or
both would become, an Event of Default.

“Defaulted Receivable” means (a) a Receivable (other than a Repurchased
Receivable), which, by its terms, is delinquent for 120 or more days, (b) with
respect to Receivables that are delinquent for less than 120 days, the Servicer
has (i) determined, in accordance with its customary servicing procedures, that
eventual payment in full is unlikely or (ii) repossessed the Financed Vehicle,
or (c) a Receivable with respect to which the Servicer has received notification
that the related Obligor is subject to proceedings under Chapter 13 of the
Bankruptcy Code.

“Definitive Notes” shall have the meaning assigned to such term in Section 2.10
of the Indenture.

“Delinquency Percentage” means, for any Distribution Date and the related
Collection Period, an amount equal to the ratio (expressed as a percentage) of
(i) the aggregate Principal Balance of all 60-Day Delinquent Receivables as of
the last day of such Collection Period to (ii) the Pool Balance as of the last
day of such Collection Period.

“Delinquency Trigger” means, for any Distribution Date and the related
Collection Period, 4.90%.

 

  7   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Delivery” when used with respect to Account Property means:

(a) with respect to (I) bankers’ acceptances, commercial paper, and negotiable
certificates of deposit and other obligations that constitute “instruments” as
defined in Section 9-102(a)(47) of the UCC and are susceptible of physical
delivery, transfer of actual possession thereof to the Indenture Trustee or its
nominee or custodian by physical delivery to the Indenture Trustee or its
nominee or custodian endorsed to the Indenture Trustee or its nominee or
custodian or endorsed in blank, and (II) with respect to a “certificated
security” (as defined in Section 8-102(a)(4) of the UCC) transfer of actual
possession thereof (i) by physical delivery of such certificated security to the
Indenture Trustee or its nominee or custodian endorsed to, or registered in the
name of, the Indenture Trustee or its nominee or custodian or endorsed in blank,
or to another person, other than a “securities intermediary” (as defined in
Section 8-102(a)(14) of the UCC), who acquires possession of the certificated
security on behalf of the Indenture Trustee or its nominee or custodian or,
having previously acquired possession of the certificate, acknowledges that it
holds for the Indenture Trustee or its nominee or custodian or (ii) if such
certificated security is in registered form, by delivery thereof to a
“securities intermediary”, endorsed to or registered in the name of the
Indenture Trustee or its nominee or custodian, and the making by such
“securities intermediary” of entries on its books and records identifying such
certificated securities as belonging to the Indenture Trustee or its nominee or
custodian and the sending by such “securities intermediary” of a confirmation of
the purchase of such certificated security by the Indenture Trustee or its
nominee or custodian (all of the foregoing, “Physical Property”), and, in any
event, any such Physical Property in registered form shall be in the name of the
Indenture Trustee or its nominee or custodian; and such additional or
alternative procedures as may hereafter become appropriate to effect the
complete transfer of ownership of any such Account Property to the Indenture
Trustee or its nominee or custodian, consistent with changes in applicable law
or regulations or the interpretation thereof;

(b) with respect to any securities issued by the U.S. Treasury, the Federal Home
Loan Mortgage Corporation, the Federal National Mortgage Association or the
other government agencies, instrumentalities and establishments of the United
States identified in Appendix A to Federal Reserve Bank Operating Circular No. 7
as in effect from time to time that is a “book-entry security” (as such term is
defined in Federal Reserve Bank Operating Circular No. 7) held in a securities
account and eligible for transfer through the Fedwire® Securities Service
operated by the Federal Reserve System pursuant to Federal book-entry
regulations, the following procedures, all in accordance with applicable law,
including applicable Federal regulations and Articles 8 and 9 of the UCC:
book-entry registration of such Account Property to an appropriate securities
account maintained with a Federal Reserve Bank by a “participant” (as such term
is defined in Federal Reserve Bank Operating Circular No. 7) that is a
“depository institution” (as defined in Section 19(b)(1)(A) of the Federal
Reserve Act) pursuant to applicable Federal regulations, and issuance by such
depository institution of a deposit notice or other written confirmation of such
book-entry registration to the Indenture Trustee or its nominee or custodian of
the purchase by the Indenture Trustee or its nominee or custodian of such
book-entry securities; the making by such depository institution of entries in
its books and records identifying such book entry security held through the
Federal Reserve System pursuant to Federal book-entry regulations or a security
entitlement thereto as belonging to the Indenture Trustee or its nominee or
custodian and indicating that such depository institution holds such Account
Property solely as agent for the Indenture Trustee or its nominee or custodian;
and such additional or alternative procedures as may hereafter become
appropriate to effect complete transfer of ownership of any such Account
Property to the Indenture Trustee or its nominee or custodian, consistent with
changes in applicable law or regulations or the interpretation thereof; and

 

  8   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(c) with respect to any item of Account Property that is an “uncertificated
security” (as defined in Section 8-102(a)(18) of the UCC) and that is not
governed by clause (b) above, (i) registration on the books and records of the
issuer thereof in the name of the Indenture Trustee or its nominee or custodian,
or (ii) registration on the books and records of the issuer thereof in the name
of another person, other than a securities intermediary, who acknowledges that
it holds such uncertificated security for the benefit of the Indenture Trustee
or its nominee or custodian.

“Depositor” means NARC II in its capacity as depositor under the Trust
Agreement.

“Depositor’s Formation Documents” means the Amended and Restated Certificate of
Incorporation of Nissan Auto Receivables Corporation II, dated as of January 10,
2001 and the by-laws of NARC II, each as may be amended from time to time.

“Designated Account” means (a) so long as the Administrator or one of its
Affiliates is the sole Certificateholder, the account designated by such
Certificateholder (which need not be under the control of the Paying Agent) and
(b) at any time thereafter, the Certificate Distribution Account.

“Designated LIBOR Page” means the display on Reuters Screen, LIBOR01 Page or any
successor service or any page as may replace the designated page on that service
or any successor service that displays the London interbank rates of major banks
for U.S. Dollars.

“Determination Date” means the tenth calendar day of each calendar month, or if
such tenth day is not a Business Day, the next succeeding Business Day.

“Distribution Date” means, for each Collection Period, the 15th calendar day of
the following calendar month, or if the 15th day is not a Business Day, the next
succeeding Business Day, commencing December 15, 2017.

“Domestic Corporation” means an entity that is treated as a corporation for
United States federal income tax purposes and is a United States person under
Section 7701(a)(30) of the Code.

“DTC” means The Depository Trust Company.

“Eligible Account” means (a) an account maintained with a depository institution
or trust company (which may be the Owner Trustee, the Indenture Trustee or any
of their respective Affiliates) organized under the laws of the United States of
America or any one of the states thereof or the District of Columbia (or any
domestic branch of a foreign bank) (i) which at all times has either (A) a
long-term senior unsecured debt rating of “Aa2” or better by Moody’s and “AA” or
better by Fitch or such other rating that is acceptable to each Rating Agency,
as evidenced by satisfaction of the Rating Agency Condition, (B) a certificate
of deposit rating of “Prime-1” by Moody’s and “F1+” by Fitch or (C) such other
rating that is acceptable to each

 

  9   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Rating Agency, as evidenced by satisfaction of the Rating Agency Condition (each
of (A), (B) or (C), the “Required Deposit Ratings”) and (ii) whose deposits are
insured by the Federal Deposit Insurance Corporation; provided, that a foreign
financial institution shall be deemed to satisfy clause (ii) if such foreign
financial institution meets the requirements of Rule 13k-1(b)(1) under the
Exchange Act (17 CFR §240.13k-1(b)(1)) or (b) a segregated trust account in the
trust department of the Indenture Trustee or the Owner Trustee, as the case may
be.

“Eligible Investments” means, at any time, any one or more of the following
obligations, instruments or securities:

(i) obligations of, and obligations fully guaranteed as to timely payment of
principal and interest by, the United States or any agency thereof, provided
such obligations are backed by the full faith and credit of the United States;

(ii) general obligations of or obligations guaranteed by the Federal National
Mortgage Association or any State; provided that such obligations have the
highest available credit rating from each Rating Agency for such obligations;

(iii) securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States or of any State;
provided, that at the time of such investment or contractual commitment
providing for such investment, either (a) the long-term unsecured debt of such
corporation has the highest available rating from each Rating Agency for such
obligations or (b) the commercial paper or other short-term debt of such
corporation that is then rated has the highest available credit rating of each
Rating Agency for such obligations;

(iv) certificates of deposit, demand deposits, time deposits or bankers’
acceptances issued by any depository institution or trust company incorporated
under the laws of the United States or any State and subject to supervision and
examination by banking authorities of one or more of such jurisdictions;
provided, however, that at the time of the investment or contractual commitment
to invest therein, the commercial paper or other short-term unsecured debt
obligations (other than such obligations the rating of which is based on the
credit of a Person other than such depository institution or trust company)
thereof shall have a credit rating from each of the Rating Agencies in the
highest investment category granted thereby (including applicable plus signs);

(v) certificates of deposit that are issued by any bank, trust company, savings
bank or other savings institution and insured up to the maximum amount insurable
by the FDIC;

(vi) investments in money market funds having a rating from each of the Rating
Agencies in the highest investment category granted thereby (including funds for
which the Owner Trustee, the Indenture Trustee or any of their respective
Affiliates is investment manager or advisor);

(vii) repurchase obligations held by the Owner Trustee or Indenture Trustee with
respect to any obligation or security described in clauses (i), (ii) or (viii)
hereof or any other obligation or security issued or guaranteed by any other
agency or instrumentality of the United States, in either case entered into with
a federal agency or a depository institution or trust company (acting as
principal) described in clause (iv) above; and

 

  10   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(viii) any other investment with respect to which the acquisition of such
investment as an Eligible Investment will satisfy the Rating Agency Condition;

provided, that except as provided in a related supplement or servicing agreement
(including any related servicing supplement), each of the foregoing obligations,
instruments and securities shall mature no later than the Business Day prior to
the date on which such funds are required to be available for application
pursuant to any related Basic Document (other than in the case of the investment
of monies in obligations, instruments or securities of which the entity at which
the related account is located is the obligor, which may mature on such date),
and shall be required to be held to such maturity.

For purposes of this definition, any reference to the highest available credit
rating of an obligation shall mean the highest available credit rating for such
obligation (excluding any “+” signs associated with such rating) or such lower
credit rating (as approved in writing by each Rating Agency) as will not result
in the qualification, downgrading or withdrawal of the rating then assigned by
such Rating Agency to any of the Notes.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Event of Default” shall have the meaning assigned to such term in Section 5.01
of the Indenture.

“Exchange Act” means the Securities Exchange Act of 1934.

“Executive Officer” means, with respect to any corporation or depositary
institution, the Chief Executive Officer, Chief Operating Officer, Chief
Financial Officer, President, Executive Vice President, any Vice President, the
Secretary or the Treasurer of such corporation or depositary institution; and
with respect to any partnership, any general partner thereof.

“Expenses” shall have the meaning assigned to such term in Section 8.01 of the
Trust Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof (or
any amended or successor provisions that are substantially similar), any current
or future regulations or official interpretations thereunder or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any published intergovernmental agreement
entered into in connection with the implementation the foregoing and any fiscal
or regulatory legislation, rules or official practices adopted pursuant to such
published intergovernmental agreement.

“FATCA Withholding Tax” means any withholding or deduction required pursuant to
FATCA.

 

  11   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Final Scheduled Distribution Date” means, the Class A-1 Final Scheduled
Distribution Date, the Class A-2a Final Scheduled Distribution Date, the
Class A-2b Final Scheduled Distribution Date, the Class A-3 Final Scheduled
Distribution Date and the Class A-4 Final Scheduled Distribution Date, as
applicable.

“Financed Vehicle” means a new, near-new or used automobile or light-duty truck,
together with all accessions thereto, securing an Obligor’s indebtedness under
the related Receivable.

“Fitch” means Fitch Ratings, Inc.

“Fixed Rate Note” means any Class A-1 Note, Class A-2a Note, Class A-3 Note or
Class A-4 Note.

“Floating Rate Note” means any Class A-2b Note.

“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, and grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to the Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

“Hague Securities Convention” means the Hague Convention on the Law Applicable
to Certain Rights in Respect of Securities Held with an Intermediary (concluded
July 5, 2006).

“Holder” or “Securityholder” means the registered holder of any Certificate or
Note as evidenced by the Certificate Register or Note Register.

“Indenture” means the Indenture dated as of the Closing Date, between the Issuer
and U.S. Bank National Association, as Indenture Trustee.

“Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, its successors in interest and any successor trustee under the
Indenture.

“Independent” means, when used with respect to any specified Person, that the
Person is in fact independent of the Seller, the Servicer, the Administrator,
the Issuer or any other obligor on the Notes or any Affiliate of any of the
foregoing Persons because, among other things, such Person (a) is not an
employee, officer or director or otherwise controlled thereby or under common
control therewith, (b) does not have any direct financial interest or any
material indirect financial interest therein (whether as holder of securities
thereof or party to contract therewith or otherwise), and (c) is not and has not
within the preceding twelve months been a promoter, underwriter, trustee,
partner, director or person performing similar functions therefor or otherwise
had legal, contractual or fiduciary or other duties to act on behalf of or for
the benefit thereof.

 

  12   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee, made by an Independent appraiser or other expert appointed by
an Issuer Order and approved by the Indenture Trustee in the exercise of
reasonable care, and such opinion or certificate shall state that the signer has
read the definition of “Independent” and that the signer is Independent within
the meaning thereof.

“Insolvency Event” means, with respect to a specified Person, (a) the entry of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or all or substantially all of its property in an
involuntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for all or substantially all of its property, or ordering the
winding-up or liquidation of such Person’s affairs, and such decree or order
shall remain unstayed and in effect for more than 90 consecutive days; or
(b) the commencement by such Person of a voluntary case under any applicable
federal or state bankruptcy, insolvency or other similar law now or hereafter in
effect, or the consent by such Person to the entry of an order for relief in an
involuntary case under any such law, or the consent by such Person to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for all
or substantially all of its property, or the making by such Person of any
general assignment for the benefit of creditors.

“Instituting Noteholders” has the meaning set forth in Section 7.08(a) of the
Indenture.

“Interest Determination Date” means, with respect to any Interest Period with
respect to the Floating Rate Notes, the day that is two London Business Days
prior to the related Interest Reset Date.

“Interest Period” means, with respect to any Distribution Date and the Class A-1
Notes and the Floating Rate Notes, the period from (and including) the preceding
Distribution Date or (in the case of the first Distribution Date) the Closing
Date to (but excluding) such Distribution Date, and, with respect to any
Distribution Date and the Fixed Rate Notes, other than the Class A-1 Notes, the
period from (and including) the 15th day of the preceding calendar month or (in
the case of the first Distribution Date) the Closing Date to (but excluding) the
15th day of the month in which such Distribution Date occurs.

“Interest Rate” means the Class A-1 Interest Rate, the Class A-2a Interest Rate,
the Class A-2b Interest Rate, the Class A-3 Interest Rate or the Class A-4
Interest Rate, as the case may be.

“Interest Reset Date” means, with respect to any Interest Period with respect to
the Floating Rate Notes, the first day of such Interest Period; provided that if
any Interest Reset Date would otherwise be a day that is not a Business Day,
that Interest Reset Date will be postponed to the next succeeding day that is a
Business Day, except that if that Business Day falls in the next succeeding
calendar month, such Interest Reset Date will be the immediately preceding
Business Day.

 

  13   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Investor” means (a) with respect to any Book-Entry Note, each related Note
Owner and (b) with respect to any Definitive Note, each related Noteholder.

“Issuer” means Nissan Auto Receivables 2017-C Owner Trust unless and until a
successor replaces it and, thereafter, means the successor and, for purposes of
any provision contained herein and required by the TIA, each other obligor on
the Notes.

“Issuer Order” and “Issuer Request” mean a written order or request signed in
the name of the Issuer by any one of its Authorized Officers and delivered to
the Indenture Trustee.

“LIBOR” means, for any Interest Period, the rate for deposits in U.S. Dollars
having a maturity of one month (commencing on the related Interest Reset Date)
that appears on the Designated LIBOR Page as of 11:00 a.m. London time, on the
applicable Interest Determination Date. With respect to an Interest
Determination Date on which no rate appears on the Designated LIBOR Page, LIBOR
for the applicable Interest Determination Date will be the rate calculated by
the Calculation Agent as the arithmetic mean of at least two quotations obtained
by the Calculation Agent after requesting the principal London offices of each
of four major reference banks in the London interbank market, which may include
the Calculation Agent and its affiliates, as selected by the Calculation Agent,
after consultation with the Administrator, to provide the Calculation Agent with
its offered quotations for deposits in U.S. Dollars for the period of one month,
commencing on the second London Business Day immediately following the
applicable Interest Determination Date, to prime banks in the London interbank
market at approximately 11:00 a.m., London time, on such Interest Determination
Date and in a principal amount that is representative of a single transaction in
U.S. Dollars in that market at that time. If at least two such quotations are
provided, LIBOR determined on the applicable Interest Determination Date will be
the arithmetic mean of the quotations. If fewer than two quotations referred to
in this paragraph are provided, LIBOR determined on the applicable Interest
Determination Date will be the rate calculated by the Calculation Agent as the
arithmetic mean of the rates quoted at approximately 11:00 a.m., in New York,
New York, on the applicable Interest Determination Date by three major banks,
which may include the Calculation Agent and its affiliates, in New York, New
York selected by the Calculation Agent, after consultation with the
Administrator, for loans in U.S. Dollars to leading European banks in a
principal amount that is representative of a single transaction in U.S. Dollars
in that market at that time. If the banks so selected by the Calculation Agent
are not quoting as mentioned in this paragraph, LIBOR for the applicable
Interest Determination Date will be LIBOR in effect on the preceding Interest
Determination Date.

“Lien” means any security interest, lien, charge, pledge, equity or encumbrance
of any kind, other than Permitted Liens.

“Liquidated Receivable” means a Defaulted Receivable as to which the related
Financed Vehicle has been liquidated by the Servicer.

“London Business Day” means any day on which dealings in deposits in U.S.
Dollars are transacted in the London interbank market.

 

  14   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Monthly Remittance Condition” shall have the meaning assigned to such term in
Section 5.02.

“Moody’s” means Moody’s Investors Service, Inc.

“NARC II” means Nissan Auto Receivables Corporation II, a Delaware corporation.

“Net Liquidation Proceeds” means the monies collected from whatever source on a
Liquidated Receivable, net of the sum of any amounts expended by the Servicer
for the account of the Obligor, plus any amounts required by law to be remitted
to the Obligor.

“Nissan” means Nissan Motor Co., Ltd.

“NMAC” means Nissan Motor Acceptance Corporation, a California corporation.

“Non-U.S. Person” means any Person who is not (i) a citizen or resident of the
United States who is a natural person, (ii) a corporation or partnership (or an
entity treated as a corporation or partnership) created or organized in or under
the laws of the United States or any state thereof, including the District of
Columbia (unless, in the case of a partnership, Treasury Regulations are adopted
that provide otherwise), (iii) an estate, the income of which is subject to
United States Federal income taxation, regardless of its source, (iv) a trust,
if a court within the United States is able to exercise primary supervision over
the administration of the trust and one or more United States persons (as
defined in the Code and Treasury Regulations) have the authority to control all
substantial decisions of the trust; or (v) a trust that was in existence prior
to August 20, 1996 and that, under Treasury Regulations, is eligible to elect,
and does validly elect, to be treated as a United States person (as defined in
the Code and Treasury Regulations) despite not meeting the requirements of
clause (iv).

“Note” means a Class A-1 Note a Class A-2a Note, a Class A-2b Note, a Class A-3
Note or a Class A-4 Note, as the context may require.

“Note Depository Agreement” means the agreement entitled “Letter of
Representations” dated on or before the Closing Date executed by the Issuer in
favor of the Clearing Agency with respect to certain matters relating to the
duties thereof with respect to the Book-Entry Notes.

“Note Factor” means, with respect to any Class of Notes and any Distribution
Date, a seven-digit decimal figure obtained by dividing the Outstanding Amount
of such Class of Notes, as of the close of business on the last day of the
related Collection Period, by the initial Outstanding Amount of that Class of
Notes.

“Note Owner” means, with respect to a Book-Entry Note, any Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or on the books of a Person maintaining an account with such
Clearing Agency (directly as a Clearing Agency Participant or as an indirect
participant, in each case in accordance with the rules of such Clearing Agency).

“Note Pool Factor” means, with respect to any Class of Notes and any
Distribution Date, a seven-digit decimal figure obtained by dividing the
Outstanding Amount of such Class of Notes as of the close of business on the
last day of the related Collection Period by the Original Pool Balance.

 

  15   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Note Register” means the Register of Noteholders’ information maintained by the
Note Registrar pursuant to Section 2.04 of the Indenture.

“Note Registrar” means the Indenture Trustee unless and until a successor Note
Registrar shall have been appointed pursuant to Section 2.04 of the Indenture.

“Noteholder” shall mean any of the Class A-1 Noteholders, the Class A-2
Noteholders, the Class A-3 Noteholders or the Class A-4 Noteholders.

“Noteholder Direction” has the meaning set forth in Section 7.08(a) of the
Indenture.

“Noteholders’ Interest Carryover Shortfall” means, with respect to any
Distribution Date and a Class of Notes, the excess, if any, of the sum of the
Noteholders’ Monthly Interest Distributable Amount for such Class for the
preceding Distribution Date plus any outstanding Noteholders’ Interest Carryover
Shortfall for such Class on such preceding Distribution Date, over the amount in
respect of interest that is actually paid on the Notes of such Class on such
preceding Distribution Date, plus, to the extent permitted by applicable law,
interest on the Noteholders’ Interest Carryover Shortfall at the related
Interest Rate for the related Interest Period (calculated on the same basis as
interest on that Class of Notes for the same period).

“Noteholders’ Interest Distributable Amount” means, with respect to any
Distribution Date and a Class of Notes, the sum of the Noteholders’ Monthly
Interest Distributable Amount for such Class and Distribution Date plus any
outstanding Noteholders’ Interest Carryover Shortfall for such Class and
Distribution Date.

“Noteholders’ Monthly Interest Distributable Amount” means, with respect to any
Distribution Date and a Class of Notes, interest accrued for the related
Interest Period (calculated on the basis of, in the case of the Class A-1 Notes
and the Floating Rate Notes, the actual number of days in such Interest Period
and a year assumed to consist of 360 days, and in the case of the Class A-2
Notes, the Class A-3 Notes and the Class A-4 Notes, such Interest Period being
assumed to consist of 30 days and a year assumed to consist of 360 days) at the
related Interest Rate for such Class of Notes on the Outstanding Amount of the
Notes of such Class on the immediately preceding Distribution Date, after giving
effect to all payments of principal to Noteholders of such Class on or prior to
such Distribution Date (or, in the case of the first Distribution Date, on the
original principal amount of such Class of Notes).

“Noteholders’ Principal Carryover Shortfall” means, with respect to any
Distribution Date, the excess, if any, of the Noteholders’ Principal
Distributable Amount for the preceding Distribution Date over the amount in
respect of principal that is actually paid as principal on the Notes on such
previous Distribution Date. Noteholders’ Principal Carryover Shortfall is not
used to determine the amount of principal due on the Notes on any Distribution
Date, but is used solely for reporting purposes.

“Noteholders’ Principal Distributable Amount” means, with respect to any
Distribution Date, an amount equal to the Principal Distribution Amount for such
Distribution Date until the outstanding principal amount of each Class of Notes
has been reduced to zero, and for any Distribution Date thereafter, an amount
equal to zero.

 

  16   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, and
the Class A-4 Notes.

“Obligor” on a Receivable means the purchaser or co-purchasers of the Financed
Vehicle or any other Person who owes payments under the Receivable (but
excluding any Dealer in respect of Dealer Recourse).

“Officer’s Certificate” means a certificate signed by any Authorized Officer of
the Issuer, the Seller or the Servicer, as applicable.

“Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise provided herein, be an employee of or counsel to the Issuer,
the Seller or the Servicer, which counsel shall be reasonably acceptable to the
recipient of such opinion.

“Optional Purchase” shall have the meaning assigned to such term in
Section 9.01(a)

“Optional Purchase Percentage” means 5.00%.

“Optional Purchase Price” means, an amount equal to the greater of (a) the
aggregate Repurchase Payments for the Receivables (including Receivables that
became Defaulted Receivables in the Collection Period preceding the Distribution
Date on which a purchase pursuant to Section 9.01 is effected) and (b) the sum
of (i) the Outstanding Amount of all Classes of Notes, (ii) the Noteholders’
Interest Distributable Amount for all Classes of Notes for such Distribution
Date and (iii) any amounts due pursuant to Sections 5.06(a)(v) and (vi).

“Original Certificate Balance” means $62,500,260.77.

“Original Pool Balance” means the aggregate Principal Balance of the Receivables
on the Cut-off Date.

“Original Principal Amount” means $360,000,000 for the Class A-1 Notes,
$350,000,000 for the Class A-2a Notes, $205,000,000 for the Class A-2b Notes,
$442,500,000 for the Class A-3 Notes and $142,500,000 for the Class A-4 Notes.

“Other Assets” means any assets (or interests therein) (other than the Owner
Trust Estate) conveyed or purported to be conveyed by the Seller to another
Person or Persons other than the Issuer, whether by way of a sale, capital
contribution or by virtue of the granting of a lien.

“Outstanding” means, as of the date of determination, all Notes theretofore
authenticated and delivered under the Indenture except:

(a) Notes theretofore canceled by the Note Registrar or delivered to the Note
Registrar for cancellation;

 

  17   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(b) Notes or portions thereof the payment for which money in the necessary
amount has been theretofore deposited with the Indenture Trustee or any Paying
Agent in trust for the Holders of such Notes; and

(c) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a
protected purchaser;

provided, that in determining whether the Holders of the requisite percentage of
the Outstanding Amount of the Notes, or any Class of Notes, have given any
request, demand, authorization, direction, notice, consent, or waiver hereunder
or under any Basic Document, Notes owned by the Issuer, NARC II, NMAC, a
Certificateholder or any Affiliate of any of the foregoing Persons shall be
disregarded and deemed not to be Outstanding, unless all Notes are owned by the
Issuer, NARC II, NMAC, a Certificateholder or any of their respective
Affiliates; provided, further, that, in determining whether the Indenture
Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent, or waiver, only Notes that the
Indenture Trustee knows to be so owned shall be so disregarded. Notes so owned
that have been pledged in good faith may be regarded as Outstanding if the
pledgee establishes to the satisfaction of the Indenture Trustee the pledgee’s
right so to act with respect to such Notes and that the pledgee is not the
Issuer, NARC II, NMAC, a Certificateholder or any Affiliate of any of the
foregoing Persons.

“Outstanding Amount” means the aggregate principal amount of all Notes, or, if
indicated by the context, all Notes of any Class, Outstanding at the date of
determination.

“Owner Trust Estate” means all right, title and interest of the Issuer in and to
the Receivables (other than Repurchased Receivables), and all monies paid
thereon, and all monies accrued thereon, after the Cut-off Date; security
interests in the Financed Vehicles and any accessions thereto; the Accounts and
all funds deposited in the Accounts; all property (including the right to
receive Net Liquidation Proceeds) that shall have secured a Receivable and that
shall have been acquired by or on behalf of the Owner Trustee; proceeds from
claims on any physical damage, credit life or disability insurance policies
covering the Financed Vehicles or the Obligors; all right to receive payments in
respect of any Dealer Recourse with respect to the Receivables; all right, title
and interest of the Seller in and to the Purchase Agreement and the Assignment;
all right, title and interest of the Issuer pursuant to this Agreement, the
Administration Agreement; certain rebates of premiums and other amounts relating
to certain insurance policies and other items financed under the Receivables in
effect as of the Cut-off Date; and the proceeds of any and all of the foregoing.

“Owner Trustee” means Wilmington Trust, National Association, not in its
individual capacity but solely as Owner Trustee under the Trust Agreement, or
any successor Owner Trustee under the Trust Agreement.

“Paying Agent” means, (i) under the Indenture, U.S. Bank National Association,
as Indenture Trustee, or any other Person that meets the eligibility standards
for the Indenture Trustee set forth in Section 6.11 of the Indenture and is
authorized by the Issuer to make the payments to and distributions from the
Collection Account, including the payment of principal of or interest on the
Notes on behalf of the Issuer, and (ii) under the Trust Agreement, any paying
agent or co-paying agent appointed pursuant to Section 3.08 of the Trust
Agreement that is authorized to make distributions from the Certificate
Distribution Account, and shall initially be U.S. Bank National Association.

 

  18   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Permitted Liens” means (a) any liens created by the Basic Documents; (b) any
liens for taxes not yet due and payable or the amount of which is being
contested in good faith by appropriate proceedings; and (c) any liens of
mechanics, suppliers, vendors, materialmen, laborers, employees, repairmen and
other like liens securing obligations which are not due and payable or the
amount or validity of which is being contested in good faith by appropriate
proceedings.

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint stock company, limited liability company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

“Physical Property” shall have the meaning assigned to such term in the
definition of “Delivery.”

“Plan Fiduciary” means any fiduciary purchasing a Note (or interest therein) on
behalf of a Benefit Plan.

“Pool Balance” as of the close of business on the last day of a Collection
Period means the aggregate Principal Balance of the Receivables (reduced by the
principal balance of any Repurchased Receivables and Defaulted Receivables) as
of the close of business on such day.

“Pool Factor” for a particular Class of Notes or Certificates on any
Distribution Date means a seven-digit decimal figure indicating the principal
amount of such Class of Notes or the Certificate Balance, as the case may be, as
of the close of business on the last day of the related Collection Period as a
fraction of the Original Pool Balance.

“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purpose of this definition, any Note authenticated
and delivered under Section 2.05 of the Indenture in lieu of a mutilated, lost,
destroyed or stolen Note shall be deemed to evidence the same debt as the
mutilated, lost, destroyed or stolen Note.

“Prepayment” means, with respect to any Receivable, any prepayment, whether in
part or in full, in respect of such Receivable.

“Principal Balance” of a Receivable, as of any date of determination, means the
outstanding principal balance of such Receivable calculated in accordance with
the Customary Servicing Practices.

“Principal Distribution Amount” means, with respect to any Distribution Date, an
amount equal to (i) the excess, if any, of (x) the Adjusted Pool Balance as of
the beginning of the related Collection Period, or in the case of the first
Collection Period, as of the Cut-off Date, over (y) the Adjusted Pool Balance as
of the end of the related Collection Period, and (ii) any Noteholders’

 

  19   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Principal Distributable Amount not paid to the Noteholders on a prior
Distribution Date because Available Amounts on such Distribution Date were not
sufficient to make such payments; provided, however, that the Principal
Distribution Amount on the Final Scheduled Distribution Date for any Class of
Notes shall not be less than the amount necessary to reduce the outstanding
principal amount of such Class to zero.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Purchase Agreement” means that certain agreement, dated as of the Closing Date,
between NMAC and the Seller, relating to the purchase by the Seller from NMAC of
the Receivables.

“Purchased Assets” shall have the meaning assigned to such term in Section 2.1
of the Purchase Agreement.

“Rating Agency” means as of any date, any of the nationally recognized
statistical rating organizations that has been requested by the Seller or one of
its Affiliates to rate any Class of Notes and that is rating such Class of Notes
on such date.

“Rating Agency Condition” means, with respect to any event or action and each
Rating Agency, either (a) written confirmation (which may be in the form of a
letter, a press release or other publication, or a change in such Rating
Agency’s published ratings criteria to this effect) by such Rating Agency that
the occurrence of such event or action will not cause it to downgrade, qualify
or withdraw its rating assigned to the Notes or (b) that such Rating Agency
shall have been given notice of such event or action at least ten (10) days
prior to such event or action (or, if ten (10) days’ advance notice is
impracticable, as much advance notice as is practicable) and such Rating Agency
shall not have issued any written notice that the occurrence of such event or
action will cause it to downgrade, qualify or withdraw its rating assigned to
the Notes. Notwithstanding the foregoing, no Rating Agency has any duty to
review any notice given with respect to any event or action.

“Receivable” means any retail installment sale contract that appears on the
Schedule of Receivables and that has not been released by the Owner Trustee from
the Trust.

“Receivable File” means the records (whether tangible or electronic) specified
in Section 2.02 pertaining to a particular Receivable.

“Record Date” means, with respect to the Notes of any Class and each
Distribution Date, the Business Day immediately preceding such Distribution
Date, and, with respect to the Certificates or if Definitive Notes, representing
any Class of Notes, have been issued, the last day of the Collection Period
preceding the related Distribution Date.

“Redemption Date” shall have the meaning assigned to such term in
Section 9.01(a).

“Redemption Price” means an amount equal to the sum of (a) the Outstanding
Amount of all Notes redeemed, plus (b) accrued and unpaid interest thereon at
the Noteholders’ Interest Distributable Amount for the Notes being so redeemed,
up to but excluding the Redemption Date.

 

  20   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Registered Holder” means the Person in whose name a Note is registered on the
Note Register on the applicable Record Date.

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, as such regulation may be amended from time
to time, subject to such clarification and interpretation as have been provided
by the Commission in the adopting release (Asset-Backed Securities, Securities
Act Release No. 33-8518. 70 Fed. Reg. 1,506, 1,531 (January 7, 2005;
Asset-Backed Securities Disclosure and Registration, Securities Act Release
No. 33-9638. 79 Fed. Reg. 57184 (September 24, 2014)) or by the staff of the
Commission, or as may be provided in writing by the Commission or its staff from
time to time.

“Relevant Trustee” means (i) with respect to the control over or appropriate
designation denoting ownership or control over any property comprising a portion
of the Owner Trust Estate that either is not conveyed or pledged to the
Indenture Trustee for the benefit of the Noteholders pursuant to the Granting
Clause of the Indenture or that has been released from the lien of the
Indenture, the Owner Trustee, and (ii) with respect to any property comprising a
portion of the Collateral that has not been released from the lien of the
Indenture, the Indenture Trustee; provided, however, that with respect to any
property that is under the joint or separate control of a co-trustee or separate
trustee under the Trust Agreement or the Indenture, respectively, “Relevant
Trustee” shall refer to either or both of the Owner Trustee and such co-trustee
or separate trustee or to either or both of the Indenture Trustee and such
co-trustee or separate trustee, as the case may be.

“Repurchase Payment” for any Repurchased Receivable as of the last day of any
Collection Period, means the sum of the Principal Balance thereof as of the
beginning of such Collection Period plus interest accrued thereon through the
due date for the Obligor’s payment in such Collection Period at the related APR,
after giving effect to the receipt of monies collected on such Repurchased
Receivable, if any, during such Collection Period.

“Repurchased Receivable” means a Receivable purchased as of the close of
business on the last day of a Collection Period by the Servicer pursuant to
Section 4.06 by the Seller pursuant to Section 3.02 or by NMAC pursuant to
Section 4.3 of the Purchase Agreement.

“Required Deposit Rating” shall have the meaning assigned to such term in the
definition of “Eligible Account.”

“Required Rate” means, with respect to any Distribution Date, 4.95%.

“Reserve Account” means the account designated as such, established and
maintained pursuant to Section 5.01 and Section 5.07.

“Reserve Account Initial Deposit” means $3,906,250.65.

“Retained Notes” if any, means any Notes beneficially owned by the Issuer or an
entity which, for U.S. federal income tax purposes, is treated as the same
Person as the Issuer, until such time as such Notes are the subject of an
opinion pursuant to Section 2.04(g) of the Indenture.

 

  21   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Review Notice” means the notice delivered by the Indenture Trustee in
accordance with Section 7.08(b) of the Indenture to NMAC, the Seller, the Asset
Representations Reviewer and the Servicer.

“Review Report” shall have the meaning assigned to such term in Section 3.5 of
the Asset Representations Review Agreement.

“Review Satisfaction Date” means, with respect to any Asset Review, the first
date on which (a) the Delinquency Percentage for any Payment Date exceeds the
Delinquency Trigger and (b) a Noteholder Direction with respect to such Asset
Review has occurred.

“Schedule of Receivables” means the schedule of receivables on file with the
Indenture Trustee, as it may be amended from time to time.

“Section 385 Controlled Partnership” shall have the meaning set forth in
Treasury Regulation Section 1.385-1(c)(1) for a “controlled partnership”.

“Section 385 Expanded Group” shall have the meaning set forth in Treasury
Regulation Section 1.385-1(c)(4) for an “expanded group”.

“Secretary of State” means the Secretary of State of the State of Delaware.

“Securities Act” means the Securities Act of 1933.

“Securityholders” shall have the meaning assigned to such term in this
Section 1.01 under the definition of “Holder.”

“Seller” means NARC II, as the seller of the Receivables under this Agreement,
and each successor to NARC II (in the same capacity) pursuant to Section 6.04.

“Servicer” means NMAC, as the servicer of the Receivables, and each successor to
NMAC (in the same capacity) pursuant to Section 7.03 or 8.02.

“Servicer Default” means an event specified in Section 8.01.

“Servicer’s Certificate” means a certificate completed and executed on behalf of
the Servicer by the president, any executive vice president, any vice president,
the treasurer, any assistant treasurer, the controller or any assistant
controller of the Servicer pursuant to Section 4.08.

“Servicing Criteria” shall mean the “servicing criteria” set forth in
Item 1122(d) of Regulation AB.

“Servicing Rate” means 1.00% per annum.

 

  22   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Similar Law” means a law that is similar to the fiduciary responsibility or
prohibited transaction provisions of ERISA or Section 4975 of the Code.

“Simple Interest Method” means the method of allocating a fixed level payment to
principal and interest pursuant to which the portion of such payment that is
allocated to interest is equal to the product of the fixed rate of interest
multiplied by the unpaid principal balance multiplied by the quotient obtained
by calculating the period of time elapsed since the preceding payment of
interest was made and dividing such period of time by 365 or 366, as
appropriate.

“Simple Interest Receivable” means any Receivable under which the portion of a
payment allocable to interest and the portion allocable to principal is
determined in accordance with the Simple Interest Method.

“Specified Reserve Account Balance” means with respect to any Distribution Date,
an amount equal to not less than 0.25% of the Adjusted Pool Balance as of the
Cut-off Date provided, that on any Distribution Date after the Notes are no
longer Outstanding following payment in full of the principal of and interest on
the Notes, the “Specified Reserve Account Balance” shall be $0.

“Sponsor” means NMAC.

“Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware Code, 12 Del.
Code § 3801 et seq.

“Subject Receivables” means, for any Asset Review, all Receivables which are
60-Day Delinquent Receivables as of the end of the Collection Period immediately
preceding the related Review Satisfaction Date.

“Successor Servicer” means any entity appointed as a successor to the Servicer
pursuant to Section 8.02.

“Supplemental Servicing Fee” means, with respect to any Distribution Date, all
late fees, prepayment charges and other administrative fees and expenses or
similar charges allowed by applicable law received by the Servicer with respect
to the Receivables during the related Collection Period.

“Tax Information” means information and/or properly completed and signed tax
certifications sufficient to eliminate the imposition of or to determine the
amount of any withholding of tax, including FATCA Withholding Tax.

“Test Fail” shall have the meaning assigned to such term in the Asset
Representations Review Agreement.

“Transaction Parties” means the Issuer, the Servicer, the Administrator, the
Owner Trustee, the Depositor, the Indenture Trustee or any of their respective
Affiliates.

“Transferred Assets” shall have the meaning assigned to such term in
Section 2.01.

 

  23   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Treasury Regulations” means regulations, including proposed or temporary
regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.

“Trust Agreement” means the Trust Agreement, dated as of November 15, 2017, as
amended by the Amended and Restated Trust Agreement, dated as of the Closing
Date, between the Seller, Wilmington Trust, National Association, as Owner
Trustee, and U.S. Bank National Association, as Certificate Registrar and Paying
Agent.

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
on the date hereof, unless otherwise specifically provided.

“UCC” means the Uniform Commercial Code as in effect in the relevant
jurisdiction.

“Verification Documents” means, with respect to any Note Owner, a certification
from such Note Owner certifying that such Person is in fact, a Note Owner, as
well as an additional piece of documentation reasonably satisfactory to the
recipient, such as a trade confirmation, account statement, letter from a broker
or dealer or other similar document.

“YSOC Amount” means, (i) as of the Closing Date, $99,804,070.74, and
(ii) thereafter, with respect to any Collection Period and the related
Distribution Date, the aggregate amount by which the Principal Balance as of the
last day of such Collection Period of each Receivable (other than a Receivable
that is a non-collectible Receivable, a Defaulted Receivable or a Repurchased
Receivable), exceeds the present value of each scheduled payment of each such
Receivable assuming the discount rate of such Receivable is the greater of the
Required Rate or the Receivable’s contract rate and that such scheduled payments
(assumed to be equal monthly payments that amortize the Principal Balance of the
Receivable to zero, using its contract rate, over the remaining term of the
contract) are made on the last day of each month and each month has 30 days.

SECTION 1.02 Usage of Terms. With respect to all terms in this Agreement, the
singular includes the plural and the plural the singular; words importing any
gender include the other genders; references to “writing” include printing,
typing, lithography and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments, amendments and restatements and supplements thereto or
changes therein entered into in accordance with their respective terms and not
prohibited by this Agreement; references to Persons include their permitted
successors and assigns; references to laws include their amendments and
supplements, the rules and regulations thereunder and any successors thereto;
the term “including” means “including without limitation;” and the term “or” is
not exclusive.

 

  24   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

ARTICLE II.

Conveyance of Receivables

SECTION 2.01 Conveyance of Receivables.

(a) In consideration of the promises and the agreements, provisions and
covenants herein contained and other good and valuable consideration to be
delivered to the Seller hereunder, the Seller does hereby sell, transfer, assign
and otherwise convey to the Issuer, without recourse (but subject to the
Seller’s obligations in this Agreement) (collectively, the “Transferred
Assets”):

(i) all right, title and interest of the Seller in and to the Purchased Assets;

(ii) the rights of the Seller under the Purchase Agreement and the Assignment;

(iii) all other assets comprising the Owner Trust Estate; and

(iv) all proceeds of the foregoing.

On the Closing Date, the Seller shall deliver to, or to the order of, the Issuer
the Transferred Assets and in consideration therefor, the Issuer shall deliver
to, or to the order of, the Seller, the Notes and the Certificates.
Notwithstanding the foregoing, monies received in respect of the Receivables
after the Cut-off Date and before the Closing Date shall be deposited by NMAC
(in its individual capacity or as the Servicer) into the Collection Account no
later than the Business Day preceding the first Distribution Date.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Transferred Assets are held to be property of the Seller, or if for any reason
this Agreement is held or deemed to create indebtedness or a security interest
in the Receivables and other Transferred Assets, then it is intended that:

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

(ii) The conveyance provided for in Section 2.01 shall be deemed to be a grant
by the Seller of, and the Seller hereby grants to the Issuer, a security
interest in all of its right (including the power to convey title thereto),
title and interest, whether now owned or hereafter acquired, in and to the
Receivables and other Transferred Assets, to secure such indebtedness and the
performance of the obligations of the Seller hereunder;

(iii) The possession by the Issuer, or the Servicer as the Issuer’s agent, of
the Receivable Files and any other property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” or possession by the purchaser or a person designated by such
purchaser, for purposes of perfecting the security interest pursuant to the New
York UCC and the UCC of any other applicable jurisdiction; and

 

  25   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Issuer for the purpose of perfecting such
security interest under applicable law.

SECTION 2.02 Custody of Receivable Files. To assure uniform quality in servicing
the Receivables and to reduce administrative costs, the Issuer, upon the
execution and delivery of this Agreement, appoints the Servicer, and the
Servicer accepts such appointment, to act as the agent of the Issuer as
custodian of the following documents or instruments (or a photocopy or other
image thereof that the Servicer shall keep on file in accordance with its
Customary Servicing Practices) that are hereby constructively delivered to the
Issuer with respect to each Receivable (but only to the extent applicable to
such Receivable and only to the extent held in tangible paper form or electronic
form) (collectively, the “Receivable Files”):

(a) the original of each tangible record constituting or forming a part of such
Receivable that is tangible chattel paper (as such term is used in Section 9-105
of the UCC) and a single “authoritative copy” (as such term is used in
Section 9-105 of the UCC) of each electronic record constituting or forming a
part of each Receivable that is electronic chattel paper, fully executed by the
Obligor;

(b) the original credit application executed by the related Obligor;

(c) the original Certificate of Title or, if not yet received, evidence that an
application therefor has been submitted with the appropriate authority, a
guaranty of title from a Dealer or such other document (electronic or otherwise,
as used in the applicable jurisdiction) that the Servicer keeps on file, in
accordance with its Customary Servicing Practices, evidencing the security
interest of NMAC in the Financed Vehicle; provided, however, that in lieu of
being held in the Receivable File, the Certificate of Title may be held by a
third party service provider engaged by the Servicer to obtain or hold
Certificates of Title; and

(d) any and all other records (whether tangible or electronic) that the Servicer
shall keep on file, in accordance with its Customary Servicing Practices,
relating to such Receivable, the related Obligor or Financed Vehicle.

SECTION 2.03 Acceptance by Issuer. The Issuer acknowledges its acceptance
pursuant to this Agreement, of all right, title and interest in and to the
Receivables and the other Transferred Assets conveyed by the Seller pursuant to
this Agreement and declares and shall declare from and after the date hereof
that the Issuer holds and shall hold such right, title and interest, upon the
terms and conditions set forth in this Agreement.

 

  26   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

ARTICLE III.

The Receivables

SECTION 3.01 Representations and Warranties of the Seller with Respect to the
Receivables. The Seller makes the representations and warranties set forth on
Schedule I to this Agreement as to the Receivables on which the Issuer is deemed
to have relied in acquiring the Receivables. Such representations and warranties
speak as of the Closing Date or as of such date expressly set forth therein, but
shall survive the sale, transfer and assignment of the Receivables to the Issuer
and the pledge thereof to the Indenture Trustee pursuant to the Indenture.

SECTION 3.02 Repurchase upon Breach. The Seller, the Servicer, the Issuer, the
Indenture Trustee and the Owner Trustee, as the case may be, shall inform the
other parties to this Agreement and the Indenture Trustee promptly, in writing,
upon the discovery of any breach of the Seller’s representations and warranties
pursuant to Section 3.01 that materially and adversely affects the interests of
the Securityholders in any Receivable; provided, that the delivery of the
Servicer’s Certificate pursuant to Section 4.08 shall be deemed to constitute
prompt written notice by the Servicer of such breach. If the breach materially
and adversely affects the interests of the Securityholders in such Receivable,
then the Seller shall either (a) correct or cure such breach or (b) repurchase
such Receivable from the Issuer, in either case on or before the Distribution
Date following the end of the Collection Period which includes the 60th day (or,
if the Seller elects, an earlier date) after the date that the Seller became
aware or was notified of such breach. Any such breach or failure will be deemed
not to have a material and adverse effect on the interests of Securityholders if
such breach or failure does not affect the ability of the Issuer to receive and
retain timely payment in full on such Receivable. In consideration of the
purchase of the Receivables, the Seller shall remit (or cause to be remitted)
the Repurchase Payment in the manner specified in Section 5.05. Upon payment of
such Repurchase Payment by the Seller, the Issuer and the Indenture Trustee
shall release and shall execute and deliver such instruments of release,
transfer or assignment, in each case without recourse or representation, as
shall be reasonably requested of it to vest in the Seller or its designee any
Receivable and any related Purchased Assets repurchased pursuant hereto. The
Indenture Trustee and the Owner Trustee shall not be deemed to have knowledge of
any breach of the Seller’s representations and warranties unless an Authorized
Officer has actual knowledge thereof or has received written notice thereof in
accordance with the Basic Documents. Neither the Owner Trustee nor the Indenture
Trustee will have any duty to conduct an affirmative investigation as to the
occurrence of any condition requiring the repurchase of any Receivable pursuant
to this Section 3.02. The sole remedy of the Issuer, the Indenture Trustee (by
operation of the assignment of the Issuer’s rights hereunder pursuant to the
Indenture), or any Securityholder with respect to a breach with a material
adverse effect on the interests of Securityholders caused by the Seller’s
representations and warranties pursuant to Section 3.01, shall be to require the
Seller to repurchase Receivables pursuant to this Section 3.02.

SECTION 3.03 Duties of Servicer as Custodian.

(a) Safekeeping. The Servicer, in its capacity as custodian, shall hold the
Receivable Files for the benefit of the Issuer and the Indenture Trustee, as
pledgee of the Issuer. In performing its duties as custodian, the Servicer shall
act in accordance with its Customary Servicing Practices. The Servicer will
promptly report to the Issuer and the Indenture Trustee any failure on its part
to hold a material portion of the Receivable Files and maintain its accounts,
records and computer systems as herein provided in all material respects and
promptly take appropriate action to remedy any such material failure. The
Servicer may, in accordance with its Customary Servicing Practices: (i) maintain
all or a portion of the Receivable Files in electronic form and (ii) maintain

 

  27   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

custody of all or any portion of the Receivable Files with one or more of its
agents or designees. Nothing in this Section 3.03 shall affect the obligation of
the Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors and the failure of the Servicer to provide access to
information as a result of such obligation shall not constitute a breach of this
Section 3.03.

(b) Maintenance of and Access to Records. The Servicer shall maintain each
Receivable File in the United States (it being understood that the Receivable
Files, or any part thereof, may be maintained at the offices of any Person to
whom the Servicer has delegated responsibilities in accordance with
Section 4.12). The Servicer shall make available to the Issuer and the Indenture
Trustee or their respective duly authorized representatives, attorneys or
auditors the Receivable Files and the related accounts, records and computer
systems maintained by the Servicer at such times during normal business hours
upon reasonable prior written notice as the Issuer or the Indenture Trustee
shall instruct. The Servicer shall permit the Issuer, the Indenture Trustee and
their respective agents at any time during normal business hours upon reasonable
prior written notice to inspect, audit and make copies of and abstracts from the
Servicer’s records regarding any Receivable.

(c) Release of Receivable Files. Upon the occurrence and during the continuation
of a Servicer Default or to the extent necessary for the Indenture Trustee to
comply with its obligations under the Basic Documents, the Servicer shall, upon
instruction from the Indenture Trustee, release any Receivable File to the
Indenture Trustee, the Indenture Trustee’s agent or the Indenture Trustee’s
designee, as the case may be, at such place or places as the Indenture Trustee
may designate, as soon as commercially practicable. Any document so released
will be handled by the Indenture Trustee with due care and returned to the
Servicer for safekeeping as soon as the Indenture Trustee or its agent or
designee, as the case may be, has no further need therefor.

SECTION 3.04 Instructions; Authority To Act. The Servicer shall be deemed to
have received proper instructions with respect to the Receivable Files upon its
receipt of written instructions signed by an Authorized Officer of the Issuer or
the Indenture Trustee.

SECTION 3.05 Custodian’s Indemnification. The Servicer, as custodian, shall
indemnify the Issuer, the Owner Trustee and the Indenture Trustee for any and
all liabilities, obligations, losses, compensatory damages, payments, costs or
expenses of any kind whatsoever (including reasonable attorneys’ fees and
expenses) that may be imposed on, incurred by or asserted against any of them as
the result of any improper act or omission in any way relating to the
maintenance and custody by the Servicer as custodian of the Receivable Files
including any legal fees and expenses incurred in connection with the
enforcement by any such Person of any indemnification or other obligation of the
Servicer as custodian; provided, however, that the Servicer shall not be liable
to the Owner Trustee for any portion of any such amount resulting from the
willful misfeasance, bad faith or negligence of the Owner Trustee, and the
Servicer shall not be liable to the Indenture Trustee for any portion of any
such amount resulting from the willful misfeasance, bad faith or negligence of
the Indenture Trustee. Any indemnity claimed under this Section 3.05 shall be
subject to the procedures described in Section 7.02.

 

  28   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 3.06 Effective Period and Termination. The Servicer’s appointment as
custodian shall become effective as of the Cut-off Date, and shall continue in
full force and effect until terminated pursuant to this Section 3.06. If NMAC
resigns as Servicer in accordance with the provisions of this Agreement or if
all of the rights and obligations of any Servicer shall have been terminated
under Section 8.01, the appointment of NMAC as custodian may be terminated by
the Indenture Trustee or by the Holders of Notes evidencing not less than 25% of
the Outstanding Amount of the Notes or, with the consent of Holders of the Notes
evidencing not less than 25% of the Outstanding Amount of the Notes, by the
Owner Trustee or by the Certificateholders evidencing not less than 25% of the
Certificate Balance, in the same manner as the Indenture Trustee or such Holders
may terminate the rights and obligations of the Servicer under Section 8.01. As
soon as practicable after any termination of such appointment, the Servicer
shall deliver the Receivable Files and the related accounts and records
maintained by the Servicer to the Relevant Trustee or the agent thereof at such
place or places as the Relevant Trustee may reasonably designate.

ARTICLE IV.

Administration and Servicing of Receivables

SECTION 4.01 Duties of Servicer.

(a) The Servicer is hereby appointed by the Issuer and authorized to act as
agent for the Issuer and, in such capacity, shall manage, service, administer
and make collections on the Receivables in accordance with its Customary
Servicing Practices, using that degree of skill and attention that the Servicer
exercises with respect to all comparable receivables that it services for itself
or others. There are no requirements under the Basic Documents to maintain a
back-up servicer. The Servicer and its Affiliates may engage in any marketing
practice or promotion or any sale of any products, goods or services to Obligors
with respect to the Receivables so long as such practices, promotions or sales
are offered to obligors of comparable motor vehicle receivables serviced by the
Servicer for itself and others, whether or not such practices, promotions or
sales might result in a decrease in the aggregate amount of payments on the
Receivables, prepayments or faster or slower timing of the payment of the
Receivables. Subject to Section 4.05, the Servicer may grant extensions,
rebates, deferrals, amendments, modifications or adjustments with respect to any
Receivable in accordance with its Customary Servicing Practices; provided,
however, that if the Servicer (i) extends the date for final payment by the
Obligor of any Receivable beyond the last day of the Collection Period preceding
the latest Final Scheduled Distribution Date of any Notes issued under the
Indenture or (ii) reduces the APR or Principal Balance with respect to any
Receivable other than as required by applicable law (including, without
limitation, by the Servicemembers Civil Relief Act) or court order, it will
promptly purchase such Receivable in the manner provided in Section 4.06 if such
change in the Receivable would materially and adversely affect the interests of
the Securityholders in such Receivable. The Servicer may in its discretion waive
any late payment charge or any other fees that may be collected in the ordinary
course of servicing a Receivable.

 

  29   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(b) The Servicer’s duties shall include collection and posting of all payments,
responding to inquiries of Obligors on the Receivables, investigating
delinquencies, sending remittance advises to Obligors, reporting tax information
to Obligors, accounting for collections and furnishing monthly and annual
statements to the Owner Trustee and the Indenture Trustee with respect to
distributions. The Servicer is not required under the Basic Documents to make
any disbursements via wire transfer or otherwise on behalf of an Obligor. There
are no requirements under the Receivables or the Basic Documents for funds to
be, and funds shall not be, held in trust for an Obligor. The Servicer shall not
make any payments or distributions on behalf of an Obligor.

(c) Without limiting the generality of the foregoing, the Servicer is authorized
and empowered to execute and deliver, on behalf of itself, the Trust, the Owner
Trustee, the Indenture Trustee and the Securityholders or any of them, any and
all instruments of satisfaction or cancellation, or partial or full release or
discharge, and all other comparable instruments, with respect to the Receivables
or to the Financed Vehicles securing the Receivables. If the Servicer shall
commence a legal proceeding to enforce a Receivable (other than a Repurchased
Receivable), the Issuer shall thereupon be deemed to have automatically
assigned, solely for the purpose of collection, such Receivable to the Servicer.
If in any enforcement suit or legal proceeding it shall be held that the
Servicer may not enforce a Receivable on the ground that it shall not be a real
party in interest or a holder entitled to enforce such Receivable, the Issuer
shall, at the Servicer’s expense and direction, take steps to enforce the
Receivable, including bringing suit in its name or the name of the Indenture
Trustee or the Securityholders. The Issuer shall furnish the Servicer with any
powers of attorney and other documents reasonably necessary or appropriate to
enable the Servicer to carry out its servicing and administrative duties
hereunder.

(d) Nothing in any section of this Agreement shall be construed to prevent the
Servicer from implementing new programs, whether on an intermediate, pilot or
permanent basis, or on a regional or nationwide basis, or from modifying its
standards, policies and procedures as long as, in each case, such programs or
modifications would be consistent with its Customary Servicing Practices, even
if such practices, promotions or sales might result in a decrease in the
aggregate amount of payments on the Receivables, prepaying or faster or slower
timing of the payment of the Receivables.

(e) Notwithstanding anything in this Agreement to the contrary, the Servicer may
refinance any Receivable and deposit the full Principal Balance of such
Receivable into the Collection Account. The receivable created by such
refinancing shall not be property of the Issuer. The Servicer and its Affiliates
may also sell insurance or debt cancellation products, including products which
result in the cancellation of some or all of the amount of a Receivable upon the
death or disability of the Obligor or any casualty with respect to the Financed
Vehicle.

SECTION 4.02 Collection of Receivable Payments. The Servicer shall make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same shall become due in
accordance with its Customary Servicing Practices. Payments on the Receivables
made in accordance with the related documentation for such Receivables, shall be
posted to the Servicer’s Obligor records in accordance with the Servicer’s
Customary Servicing Practices. Such payments shall be allocated to principal,
interest or other items in accordance with the related documentation for such
Receivables

 

  30   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 4.03 Realization upon Receivables. On behalf of the Issuer, the Servicer
shall use commercially reasonable efforts, consistent with its Customary
Servicing Practices, to repossess or otherwise convert the ownership of the
Financed Vehicle securing any Receivable as to which the Servicer shall have
determined eventual payment in full is unlikely, unless it determines in its
sole discretion that repossession will not increase the Net Liquidation Proceeds
by an amount greater than the expense of such repossession or that the proceeds
ultimately recoverable with respect to such Receivable would be increased by
forbearance. The Servicer shall follow such Customary Servicing Practices and
procedures as it shall deem necessary or advisable, which may include reasonable
efforts to realize upon any Dealer Recourse and selling the related Financed
Vehicle at public or private sale. The foregoing shall be subject to the
provision that, in any case in which the Financed Vehicle shall have suffered
damage, the Servicer shall not be required to expend funds in connection with
the repair or the repossession of such Financed Vehicle unless it shall
determine in its discretion that such repair and/or repossession will increase
the Net Liquidation Proceeds.

SECTION 4.04 Maintenance of Security Interests in Financed Vehicles. The
Servicer shall, in accordance with its Customary Servicing Practices, take such
steps as are necessary to maintain perfection of the security interest created
by each Receivable in the related Financed Vehicle. The Servicer is hereby
authorized to take such steps as are necessary to re-perfect such security
interest on behalf of the Issuer and the Indenture Trustee in the event of the
relocation of a Financed Vehicle or for any other reason. If the assignment of a
Receivable to the Issuer is insufficient, without a notation on the related
Financed Vehicle’s Certificate of Title, to grant to the Issuer a first priority
perfected security interest in the related Financed Vehicle, the Servicer hereby
agrees to serve as the agent of the Issuer for the purpose of perfecting the
security interest of the Issuer in such Financed Vehicle and agrees that the
Servicer’s listing as the secured party on the Certificate of Title is in this
capacity as agent of the Issuer. The provisions set forth in this Section 4.04
are the sole requirements under the Basic Documents with respect to the
maintenance of collateral or security on the Receivables. It is understood that
the Financed Vehicles are the collateral and security for the Receivables, but
that the Certificate of Title with respect to a Financed Vehicle does not
constitute collateral and merely evidences such security interest.

SECTION 4.05 Covenants of Servicer. Unless required by law or court order, the
Servicer shall not release the Financed Vehicle securing any Receivable from the
security interest granted by such Receivable in whole or in part except (i) in
the event of payment in full by or on behalf of the Obligor thereunder or
payment in full less a deficiency which the Servicer would not attempt to
collect in accordance with its Customary Servicing Practices, (ii) in connection
with repossession or (iii) except as may be required by an insurer in order to
receive proceeds from any insurance policy covering such Financed Vehicle.

 

  31   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 4.06 Purchase of Receivables upon Breach. The Servicer or the Issuer
shall inform the other party and the Indenture Trustee promptly, in writing,
upon the discovery of any breach by the Servicer of its obligations under
Section 4.01(a) or 4.05 that would materially and adversely affect any
Receivable. If the breach materially and adversely affects the interests of the
Securityholders in such Receivable, then the Servicer shall either (a) correct
or cure such breach or (b) repurchase such Receivable from the Issuer, in either
case on or before the Distribution Date following the end of the Collection
Period which includes the 60th day (or, if the Servicer elects, an earlier date)
after the date that the Servicer became aware or was notified of such breach.
Any such breach or failure will be deemed not to have a material and adverse
effect if such breach or failure does not affect the ability of the Issuer to
receive and retain timely payment in full on such Receivable. In consideration
of such Receivable, the Servicer shall remit the Repurchase Payment in the
manner specified in Section 5.05. Upon payment of such Repurchase Payment by the
Servicer, the Issuer and the Indenture Trustee shall release and shall execute
and deliver such instruments of release, transfer or assignment, in each case
without recourse or representation, as shall be reasonably requested of it to
vest in the Servicer or its designee any Receivable and any related Purchased
Assets repurchased pursuant hereto. Neither the Owner Trustee nor the Indenture
Trustee will have any duty to conduct an affirmative investigation as to the
occurrence of any condition requiring the repurchase of any Receivable pursuant
to this Section 4.06. The sole remedy of the Indenture Trustee, the Owner
Trustee, the Issuer, the Securityholders against the Servicer with respect to a
breach by the Servicer of its obligations under Sections 4.01(a) or 4.05 shall
be to require the Servicer to purchase Receivables pursuant to this
Section 4.06.

SECTION 4.07 Servicing Fee and Expenses. As compensation for the performance of
its obligations hereunder, the Servicer shall be entitled to receive on each
Distribution Date the Base Servicing Fee and shall be entitled to retain all
Supplemental Servicing Fees. The Servicer will also be entitled to receive
investment earnings (net of investment losses and expenses) on funds on deposit
in the Collection Account and the Reserve Account during each Collection Period.
Except to the extent otherwise provided herein, the Servicer shall be required
to pay all expenses incurred by it in connection with its activities under this
Agreement (including fees and disbursements of independent accountants, taxes
imposed on the Servicer, expenses incurred in connection with distributions and
reports to Securityholders and all other fees and expenses not expressly stated
under this Agreement to be for the account of the Securityholders).

SECTION 4.08 Servicer’s Certificate. On or before each Determination Date, the
Servicer shall deliver to the Owner Trustee, each Paying Agent and the Indenture
Trustee, with a copy to each Rating Agency, a Servicer’s Certificate containing
all information necessary to make the distributions pursuant to Sections 5.06,
5.07 and 5.08 of this Agreement and Section 5.04(d) of the Indenture for the
Collection Period preceding the date of such Servicer’s Certificate, all
information necessary for the Owner Trustee to send statements to the
Certificateholders and the Indenture Trustee to send statements to the
Noteholders pursuant to the Trust Agreement or Indenture, as the case may be.
Each of the Owner Trustee and the Indenture Trustee may conclusively rely on the
information in any Servicer’s Certificate and shall have no duty to confirm or
verify the contents thereof. At the sole option of the Servicer, each Servicer
Certificate may be delivered in electronic or hard copy form.

SECTION 4.09 Communication among Noteholders. A Noteholder (if the Notes are
represented by Definitive Notes) or a Note Owner (if the Notes are represented
by Book-Entry Notes) may send a request to the Seller at any time notifying the
Seller that such Noteholder or Note Owner, as applicable, would like to
communicate with other Noteholders or Note Owners,

 

  32   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

as applicable, with respect to an exercise of their rights under the terms of
the Basic Documents. If the requesting party is not a Noteholder as reflected on
the Note Register, the Seller may require that the requesting party provide
Verification Documents. Each request must include (i) the name of the requesting
Noteholder or Note Owner, and (ii) a description of the method by which other
Noteholders or Note Owners, as applicable, may contact the requesting Noteholder
or Note Owner. A Noteholder or Note Owner, as applicable, that delivers a
request under this Section 4.09 will be deemed to have certified to the Issuer
and the Servicer that its request to communicate with other Noteholders or Note
Owners, as applicable, relates solely to a possible exercise of rights under
this Indenture or the other Basic Documents, and will not be used for other
purposes. In each monthly distribution report on Form 10-D under the Exchange
Act with respect to the Issuer, the Seller shall include disclosure regarding
any request that complies with the requirements of this Section 4.09 received
during the related Collection Period from a Noteholder or Note Owner to
communicate with other Noteholders or Note Owners, as applicable, related to the
Noteholders or Note Owners exercising their rights under the terms of the Basic
Documents. The disclosure in such Form 10-D regarding the request to communicate
shall include (w) the name of the investor making the request, (x) the date the
request was received, (y) a statement to the effect that the Issuer has received
a request from such Noteholder or Note Owner, as applicable, stating that such
Noteholder or Note Owner, as applicable, is interested in communicating with
other Noteholders or Note Owners, as applicable, with regard to the possible
exercise of rights under the Basic Documents, and (z) a description of the
method other Noteholders or Note Owners, as applicable, may use to contact the
requesting Noteholder or Note Owner.

SECTION 4.10 Annual Statement as to Compliance; Notice of Default.

(a) The Servicer shall deliver to the Owner Trustee, the Indenture Trustee and
each Rating Agency, within 90 days after the end of each fiscal year of the
Servicer, beginning June 30, 2018, an Officer’s Certificate with respect to the
prior fiscal year of the Servicer ended such calendar year (or with respect to
the initial Officer’s Certificate, the period from the date of the initial
issuance of the Notes to March 31, 2018), providing the information required
under Item 1123 of Regulation AB.

(b) The Servicer shall deliver to the Issuer, the Owner Trustee, the Indenture
Trustee and each Rating Agency, promptly after having obtained knowledge
thereof, written notice (in the form of an Officer’s Certificate) of any event
that with the giving of notice or lapse of time, or both, would become a
Servicer Default under Section 8.01. Except to the extent set forth in this
Section 4.10(b) of this Agreement and Section 5.01 of the Indenture, the Basic
Documents do not require any policies or procedures to monitor any performance
or other triggers and Events of Default.

(c) The Servicer will deliver to the Issuer, within 90 days after the end of
each fiscal year of the Servicer, beginning June 30, 2018, a report regarding
the Servicer’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, including disclosure of any material
instance of non-compliance identified by the Servicer, as required under
paragraph (b) of Rule 13a-18 and Rule 15d-18 of the Exchange Act and Item 1122
of Regulation AB.

 

  33   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 4.11 Annual Registered Public Accounting Firm Attestation. On or before
the 90th day following the end of each fiscal year, beginning with the fiscal
year ending March 31, 2018, the Servicer shall cause a firm of independent
registered public accountants (who may also render other services to the
Servicer, the Seller or their respective Affiliates) to furnish to the Issuer,
with a copy to the Indenture Trustee, the Servicer and the Seller, each
attestation report on assessments of compliance with the Servicing Criteria with
respect to the Servicer or any Affiliate thereof during the related fiscal year
delivered by such accountants pursuant to paragraph (c) of Rule 13a-18 or Rule
15d-18 of the Exchange Act and Item 1122 of Regulation AB. The certification
required by this paragraph may be replaced by any similar certification using
other procedures or attestation standards which are now or in the future in use
by servicers of comparable assets, or which otherwise comply with any rule,
regulation, “no action” letter or similar guidance promulgated by the
Commission.

The Servicer, however, shall not be obligated to add as an addressee or reliance
party with respect to any report described above any Person who does not comply
with or agree to the required procedures of such firm of independent certified
public accountants, including but not limited to execution of engagement letters
or access letters regarding such reports.

SECTION 4.12 Appointment of Subservicer. So long as NMAC acts as the Servicer,
the Servicer may at any time without notice or consent delegate (a) any or all
of its duties under this Agreement to any of its Affiliates or (b) specific
duties as servicer under this Agreement through subcontractors; provided,
however, that no such delegation or subcontracting shall relieve the Servicer of
its responsibilities with respect to such duties as to which the Servicer shall
remain primarily responsible with respect thereto. For any servicing activities
delegated to third parties in accordance with this Section 4.12, the Servicer
shall follow such policies and procedures to monitor the performance of such
third parties and compliance with such servicing activities as the Servicer
follows with respect to comparable motor vehicle receivables serviced by the
Servicer for its own account.

SECTION 4.13 Fidelity Bond. The Servicer shall not be required to maintain a
fidelity bond or error and omissions policy.

SECTION 4.14 Administrator Compensation. The Servicer shall pay the
Administrative Agent compensation pursuant to Section 3 of the Administration
Agreement.

ARTICLE V.

Distributions; Accounts;

Statements to the Certificateholders and the Noteholders

SECTION 5.01 Establishment of Accounts.

(a) The Servicer shall cause to be established the following accounts:

(i) For the benefit of the Securityholders in the name of the Indenture Trustee,
an account (the “Collection Account”), which shall be an Eligible Account
initially established with the Indenture Trustee.

 

  34   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(ii) For the benefit of the Securityholders in the name of the Indenture
Trustee, an account (the “Reserve Account”), which shall be an Eligible Account
initially established with the Indenture Trustee.

(b) All amounts held in the Collection Account and the Reserve Account
(collectively, the “Accounts”) shall, to the extent permitted by applicable
laws, rules and regulations and as directed by the Servicer, be invested by the
Indenture Trustee in Eligible Investments in accordance with Section 8.03 of the
Indenture. All such Eligible Investments shall mature not later than the
Business Day preceding the next Distribution Date, in such manner that such
amounts invested shall be available to make the required distributions on the
Distribution Date. The Servicer will not direct the Indenture Trustee, and the
Issuer shall cause the Servicer not to make any investment of any funds or to
sell any investment held in the Collection Account unless the security interest
granted and perfected in such account will continue to be perfected in such
investment or the proceeds of such sale, in either case without any further
action by any Person, and, in connection with any direction to the Indenture
Trustee to make any such investment or sale, if requested by the Indenture
Trustee, the Servicer shall deliver to the Indenture Trustee an Opinion of
Counsel, acceptable to the Indenture Trustee, to such effect.

(c) If either (i) the Servicer, in its sole discretion and for any reason,
notifies the Indenture Trustee and the Owner Trustee in writing that the
Accounts should be moved or (ii) the Indenture Trustee or the Owner Trustee, as
applicable, notifies the Servicer that the short-term unsecured debt obligations
of the Indenture Trustee or the Owner Trustee, as applicable, no longer have the
Required Deposit Rating, then, in each case, the Servicer shall, within ten
Business Days after receipt of the notice described in clause (i) or (ii), as
applicable, cause the Accounts (x) to be moved to segregated trust accounts in a
bank or trust company selected by the Servicer, the short-term unsecured debt
obligations of which shall have the Required Deposit Rating, or (y) to be moved
to the trust department of the Indenture Trustee or the Owner Trustee, as
applicable. The Indenture Trustee or the Owner Trustee, as applicable, shall
assist the Servicer with the moving of Accounts described in the preceding
sentence.

(d) Earnings on investment of funds in the Collection Account and the Reserve
Account shall be paid to the Servicer as additional servicing compensation, and
any losses and investment expenses shall be charged against the funds on deposit
in the Collection Account or the Reserve Account, as applicable.

(e) Except for the Collection Account and the Reserve Account, there are no
accounts required to be maintained under the Basic Documents.

(f) The Indenture Trustee shall transfer all amounts remaining on deposit in the
Collection Account on the Distribution Date on which the Notes of all Classes
have been paid in full (or when substantially all of the Collateral is otherwise
released from the lien of the Indenture) to the Designated Account, and take all
necessary or appropriate actions to transfer all of its right, title and
interest in the Collection Account, all funds or investments held therein and
all proceeds thereof, whether or not on behalf of the Securityholders, to the
Owner Trustee for the benefit of the Certificateholders, subject to

 

  35   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

the limitations set forth in the Indenture with respect to amounts held for
payment to Noteholders that do not promptly deliver a Note for payment on such
Distribution Date. After the transfer to the Designated Account described in the
immediately preceding sentence, references in this Agreement to “Collection
Account” shall be deemed to be references to the “Designated Account.”

(g) With respect to the Accounts and all property held therein, the Owner
Trustee agrees, by its acceptance hereof that, on the terms and conditions set
forth in the Indenture, for so long as Notes of any Class remain outstanding,
the Indenture Trustee shall possess all right, title and interest therein
(excluding interest or investment income thereon payable to the Servicer or the
Seller, as the case may be), and the Accounts shall be under the sole dominion
and control of the Indenture Trustee for the benefit of the Noteholders and the
Certificateholders, as the case may be, as set forth in the Indenture. The
parties hereto agree that the Servicer shall have the power, revocable by the
Indenture Trustee or by the Owner Trustee with the consent of the Indenture
Trustee, to instruct the Indenture Trustee to make withdrawals and payments from
the Collection Account for the purpose of permitting the Servicer, Indenture
Trustee or the Owner Trustee to carry out its respective duties hereunder or
under the Indenture or the Trust Agreement, as the case may be.

Notwithstanding the foregoing, the Servicer shall be entitled to withhold, or to
be reimbursed from amounts otherwise payable into or on deposit in the
Collection Account, as the case may be, amounts previously deposited in the
Collection Account but later determined to have resulted from mistaken deposits
or posting.

(h) With respect to the Account Property, the parties hereto agree that:

(i) any Account Property that consists of uninvested funds shall be held solely
in Eligible Accounts and, except as otherwise provided herein, each such
Eligible Account shall be subject to the exclusive custody and control of the
Indenture Trustee, and, except as otherwise provided in the Basic Documents, the
Indenture Trustee or its designee shall have sole signature authority with
respect thereto;

(ii) any Account Property that constitutes Physical Property shall be delivered
to the Indenture Trustee or its designee, in accordance with paragraph (a) of
the definition of “Delivery” and shall be held, pending maturity or disposition,
solely by the Indenture Trustee or any such designee;

(iii) any Account Property that is an “uncertificated security” under Article 8
of the UCC and that is not governed by clause (iv) below shall be delivered to
the Indenture Trustee or its designee in accordance with paragraph (c) of the
definition of “Delivery” and shall be maintained by the Indenture Trustee or
such designee, pending maturity or disposition, through continued registration
of the Indenture Trustee’s (or its designee’s) ownership of such security on the
books of the issuer thereof;

 

  36   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(iv) any Account Property that is an uncertificated security that is a
“book-entry security” (as such term is defined in Federal Reserve Bank Operating
Circular No. 7) held in a securities account at a Federal Reserve Bank and
eligible for transfer through the Fedwire® Securities Service operated by the
Federal Reserve System pursuant to Federal book-entry regulations shall be
delivered in accordance with paragraph (b) of the definition of “Delivery” and
shall be maintained by the Indenture Trustee or its designee or a securities
intermediary (as such term is defined in Section 8-102(a)(14) of the UCC) acting
solely for the Indenture Trustee or such designee, pending maturity or
disposition, through continued book-entry registration of such Account Property
as described in such paragraph; and

(v) to the extent any Account Property is credited to a securities account, the
account agreement establishing such securities account shall provide that the
account agreement is governed by the law of the State of New York and that the
law of the State of New York shall govern all issues specified in Article 2(1)
of the Hague Securities Convention.

(i) The Indenture Trustee, to the extent it is acting in the capacity of
securities intermediary with respect to Account Property, covenants and agrees
that:

(i) it is a “securities intermediary,” as such term is defined in
Section 8-102(a)(14)(ii) of the relevant UCC;

(ii) pursuant to Section 8-110(e)(1) of the relevant UCC for purposes of Article
8 of the UCC, the jurisdiction of the Indenture Trustee as “securities
intermediary” is the State of New York; and

(iii) it has, at the time of entry into this Agreement, one or more offices in
the United States of America engaged in a business or other regular activity of
maintaining securities accounts.

To the extent that there are any other agreements with the Indenture Trustee
governing the Trust Accounts, the parties agree that each and every such
agreement is hereby amended to provide that, with respect to the Trust Accounts,
the law applicable to all issues specified in Article 2(1) of the Hague
Securities Convention shall be the laws of the State of New York.

SECTION 5.02 Collections.

(a) Except as otherwise provided in this Agreement, the Servicer shall remit to
the Collection Account all Collections (other than payments on Repurchased
Receivables) not later than the second Business Day after identification
thereof; provided, however, that if the Monthly Remittance Condition is
satisfied, then the Servicer shall not be required to deposit into the
Collection Account an amount equal to the Collections received during the
related Collection Period until the Business Day before each Distribution Date.
The “Monthly Remittance Condition” shall be deemed to be satisfied if (i) NMAC
is the Servicer and (ii) NMAC’s short-term unsecured debt obligations are rated
at least “P-1”, “F1” or “A-1”, as applicable, by at least two of Moody’s, Fitch
and S&P Global Ratings, respectively; provided, however, if at any time NMAC’s
short-term

 

  37   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

unsecured debt obligations are rated lower than “P-1” by Moody’s, the Monthly
Remittance Condition shall be deemed not satisfied at such time. Commencing with
the first day of the first Collection Period that begins at least two Business
Days after the day on which the Monthly Remittance Condition is not satisfied,
all Collections then held by the Servicer shall be immediately deposited into
the Collection Account and all future Collections on or in respect of the
Receivables (other than payments on Repurchased Receivables) and all Net
Liquidation Proceeds shall be remitted by the Servicer to the Collection Account
not later than the second Business Day after identification thereof.
Notwithstanding the foregoing, the Servicer may remit Collections to the
Collection Account on any other alternate remittance schedule (but not later
than the related Distribution Date) if the Rating Agency Condition is satisfied
with respect to such alternate remittance schedule. Pending deposit into the
Collection Account, Collections may be commingled and used by the Servicer at
its own risk and are not required to be segregated from its own funds.

SECTION 5.03 Application of Collections. All Collections for the related
Collection Period with respect to each Receivable shall be posted to the
Servicer’s Obligor records in accordance with the Servicer’s Customary Servicing
Practices.

SECTION 5.04 [Reserved]

SECTION 5.05 Additional Deposits.

(a) The following additional deposits shall be made to the Collection Account:
(i) the Seller shall remit the aggregate Repurchase Payments with respect to
Repurchased Receivables pursuant to Section 3.02; (ii) the Servicer shall remit
(A) the aggregate Repurchase Payments with respect to Repurchased Receivables
pursuant to Section 4.06 and (B) the cash amount required upon any optional
purchase of the Receivables by the Servicer, or any Successor Servicer, pursuant
to Section 9.01; and (iii) the Indenture Trustee shall transfer the amounts
described in Sections 5.06 and 5.07 from the Reserve Account to the Collection
Account pursuant to Section 5.07.

(b) All deposits required to be made pursuant to Section 5.05(a) by the Seller
or the Servicer, as the case may be, may be made in the form of a single deposit
and shall be made in immediately available funds, no later than 5:00 P.M., New
York City time, on the Business Day immediately preceding the related
Distribution Date. At the direction of the Servicer, the Relevant Trustee shall
invest such amounts in Eligible Investments in accordance with Section 5.01(b).

(c) So long as NMAC is the Servicer, NMAC (as Servicer or in any other capacity)
may make the remittances pursuant to Sections 5.02 and 5.05(a) above net of
amounts to be distributed to the Servicer or its Affiliates pursuant to
Section 5.06 and may pay the Optional Purchase Price pursuant to Section 9.01(a)
net of amounts to be distributed to the Servicer or its Affiliates. Accounts
between the Servicer and such Affiliates will be adjusted accordingly.
Nonetheless, the Servicer shall account for all of the above described
remittances and distributions (except for the Supplemental Servicing Fee to the
extent that the Servicer is entitled to retain such amounts) in the Servicer’s
Certificate as if the amounts were deposited and/or transferred separately.

 

  38   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 5.06 Payments and Distributions.

(a) Prior to any acceleration of the Notes pursuant to Section 5.02 of the
Indenture, on each Distribution Date, the Relevant Trustee (based on information
contained in, and as directed by, the Servicer’s Certificate delivered on or
before the related Determination Date) shall make the following deposits and
distributions, to the extent of Available Amounts on deposit in the Collection
Account for such Distribution Date and with respect to the related Collection
Period, in the following order of priority:

(i) to the Servicer, the Base Servicing Fee and any unpaid Base Servicing Fees
from one or more prior Collection Periods;

(ii) on a pro rata basis (based on the amounts distributable pursuant to this
clause to each Class of Noteholders), to the Class A-1 Noteholders, the
Noteholders’ Interest Distributable Amount for such Class, to the Class A-2a
Noteholders, the Noteholders’ Interest Distributable Amount for such Class, to
the Class A-2b Noteholders, the Noteholders’ Interest Distributable Amount for
such Class, to the Class A-3 Noteholders, the Noteholders’ Interest
Distributable Amount for such Class, and to the Class A-4 Noteholders, the
Noteholders’ Interest Distributable Amount for such Class, such amounts to be
paid from any remaining Available Amounts;

(iii) to the Class A-1 Noteholders until the principal amount of the Class A-1
Notes is reduced to zero, then to the Class A-2 Noteholders (pro rata among the
Class A-2a Noteholders and the Class A-2b Noteholders), until the principal
amount of the Class A-2 Notes is reduced to zero, then to the Class A-3
Noteholders, until the principal amount of the Class A-3 Notes is reduced to
zero, and then to the Class A-4 Noteholders, until the principal amount of the
Class A-4 Notes is reduced to zero, an amount equal to the Noteholders’
Principal Distributable Amount for such Distribution Date, such amounts to be
paid from any remaining Available Amounts;

(iv) to the Reserve Account, the amount, if any, necessary to increase the
balance of funds therein to the Specified Reserve Account Balance with respect
to such Distribution Date, such amounts to be paid from any remaining Available
Amounts;

(v) to the Indenture Trustee, any accrued and unpaid fees, expenses and
indemnity payments due pursuant to the Indenture, but only to the extent that
such fees, expenses or indemnity payments have not been paid by the
Administrator and have been outstanding for at least sixty (60) days, such
amounts to be paid from any remaining Available Amounts;

 

  39   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(vi) to the Owner Trustee, any accrued and unpaid fees, expenses and indemnity
payments due pursuant to the Trust Agreement, but only to the extent that such
fees, expenses or indemnity payments have not been paid by the Administrator and
have been outstanding for at least sixty (60) days, such amounts to be paid from
any remaining Available Amounts;

(vii) to the Asset Representations Reviewer, any accrued and unpaid fees,
expenses and indemnity payments due pursuant to the Asset Representations Review
Agreement, but only to the extent that such fees, expenses or indemnity payments
have not been paid by the Sponsor and have been outstanding for at least sixty
(60) days, such amounts to be paid from any remaining Available Amounts; and

(viii) any remaining Available Amounts to the Designated Account for
distribution to the Certificateholders.

(b) Notwithstanding any other provision of Section 5.06(a), following the
occurrence and during the continuation of an Event of Default which has resulted
in an acceleration of the Notes and unless and until such acceleration has been
rescinded, on each Distribution Date, the Indenture Trustee shall apply all
amounts on deposit in the Collection Account pursuant to Section 5.04(b) of the
Indenture.

(c) Notwithstanding the provisions of Section 5.06(b) of this Agreement and
Section 5.04(b) of the Indenture, after the occurrence of an Event of Default
that results in the acceleration of any Notes, on and after the date on which
such acceleration has been rescinded, on each Distribution Date, the Relevant
Trustee shall make payments and distributions from the Collection Account in
accordance with Section 5.06(a).

SECTION 5.07 Reserve Account.

(a) On each Distribution Date, the Relevant Trustee will deposit Available
Amounts into the Reserve Account pursuant to Section 5.06(c) as provided in the
Servicer’s Certificate, until the amount on deposit therein equals the Specified
Reserve Account Balance.

(b) On each Distribution Date, to the extent that amounts on deposit in the
Collection Account are insufficient to fully fund the payments and distributions
described in clauses (i) through (iii) of Section 5.06(a) of this Agreement or
clauses (1) through (5) of Section 5.04(b) of the Indenture, the Relevant
Trustee will withdraw amounts then on deposit in the Reserve Account, up to the
amounts of any such deficiencies, and deposit such amounts into the Collection
Account for application pursuant to such clauses.

(c) On each Distribution Date, as provided in the Servicer’s Certificate, the
Relevant Trustee will release to the Certificateholders any amounts remaining on
deposit in the Reserve Account in excess of the Specified Reserve Account
Balance. Upon the payment in full of the Notes under the Indenture, as directed
in writing by the Servicer, the Relevant Trustee will deposit into the
Designated Account for distribution to the Certificateholders any amounts
remaining on deposit in the Reserve Account and all rights to the Reserve
Account and all other collateral registered or held therein shall vest in the
Certificateholders. Upon any such distribution to the Certificateholders, the
Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders and the
Relevant Trustee will have no further rights in, or claims to, such amounts.

 

  40   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 5.08 Statements to Certificateholders and Noteholders.

(a) On each Distribution Date, the Indenture Trustee shall include with each
distribution to each Noteholder (or make available on its investor website) and
the Owner Trustee (or, if the Indenture Trustee is the Paying Agent with respect
to the Certificates, the Indenture Trustee) shall include with each distribution
to each Certificateholder a statement (which statement may be the Servicer’s
Certificate and which statement shall also be provided to the Servicer and the
Servicer will thereafter deliver or otherwise make available a copy of such
statement to each Rating Agency) based on information in the Servicer’s
Certificate furnished pursuant to Section 4.08, setting forth for the Collection
Period relating to such Distribution Date the following information:

(i) the amount of the payment allocable to the principal amount of each Class of
Notes;

(ii) the amount of the payment allocable to interest on or with respect to each
Class of Notes;

(iii) the YSOC Amount;

(iv) the Pool Balance as of the close of business on the last day of the related
Collection Period;

(v) the Adjusted Pool Balance as of the close of business on the last day of the
related Collection Period;

(vi) the amount of the Base Servicing Fee paid to the Servicer with respect to
the related Collection Period, the amount of any unpaid Base Servicing Fees and
the change in such amount from that of the prior Distribution Date and the
amount of the Supplemental Servicing Fee, if any, paid to the Servicer with
respect to the related Collection Period;

(vii) the Noteholders’ Interest Carryover Shortfall and the Noteholders’
Principal Carryover Shortfall, if any, with respect to each Class of Notes, and
the change in such amounts from the preceding Distribution Date;

(viii) the Outstanding Amount, the Note Factor and the Note Pool Factor with
respect to each Class of Notes, and the Certificate Balance, the Certificate
Factor and the Certificate Pool Factor with respect to the Certificates, in each
case after giving effect to all payments in respect of principal on such
Distribution Date;

(ix) the balance of the Reserve Account on such Distribution Date, after giving
effect to changes thereto on such Distribution Date and the amount of such
changes;

 

  41   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(x) the amount of defaults and net losses on the Receivables for the related
Collection Period;

(xi) the number of delinquencies on the Receivables as a percentage of the
number of Receivables;

(xii) the aggregate Principal Balance of 60-Day Delinquent Receivables for such
Distribution Date;

(xiii) the Delinquency Percentage;

(xiv) the Delinquency Trigger;

(xv) any material change in practices with respect to charge-offs, collection
and management of delinquent Receivables, and the effect of any grace period,
re-aging, re-structuring, partial payments or other practices on delinquency and
loss experience;

(xvi) any material modifications, extensions or waivers to Receivables terms,
fees, penalties or payments during the Collection Period; and

(xvii) any material breaches of representations, warranties or covenants with
respect to the Receivables.

(b) Copies of such statements may be obtained by the Certificateholders or the
Note Owners from the Owner Trustee or the Indenture Trustee, as the case may be,
by a request in writing. The Owner Trustee or the Indenture Trustee, as the case
may be, shall provide such copies promptly after such requests.

(c) No disbursements shall be made directly by the Servicer to a Noteholder, and
the Servicer shall not be required to maintain any investor record relating to
the posting of disbursements or otherwise.

ARTICLE VI.

The Seller

SECTION 6.01 Representations of Seller. The Seller makes the following
representations on which the Issuer is deemed to have relied in acquiring the
Receivables. The representations speak as of the Closing Date, and shall survive
the sale of the Receivables to the Issuer and the pledge thereof to the
Indenture Trustee pursuant to the Indenture.

(a) Organization and Good Standing. The Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with corporate power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted, and had at all relevant times, and has, corporate power, authority
and legal right to acquire and own the Receivables.

 

  42   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(b) Due Qualification. The Seller is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications and where the
failure to so qualify would have a material adverse effect on the ability of the
Seller to perform its obligations under this Agreement.

(c) Power and Authority. The Seller has the corporate power and authority to
execute and deliver this Agreement and to carry out its terms. The Seller has
full power and authority to sell and assign the property to be sold and assigned
to and deposited as part of the Owner Trust Estate, and has duly authorized such
sale and assignment to the Issuer by all necessary corporate action; and the
execution, delivery and performance of this Agreement has been duly authorized
by the Seller by all necessary corporate action.

(d) Valid Sale; Binding Obligations. This Agreement evidences a valid sale,
transfer and assignment of the Receivables, enforceable against creditors of and
purchasers from the Seller (other than a good faith purchaser for value in the
ordinary course of business who takes actual possession of one or more
Receivables); and this Agreement is a legal, valid and binding obligation of the
Seller enforceable in accordance with its terms, subject to the effect of
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general equitable principles,
regardless of whether such enforceability shall be considered in a proceeding in
equity or law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, nor constitute (with or
without notice or lapse of time) a default under, the certificate of
incorporation or by-laws of the Seller, or any indenture, agreement or other
instrument to which the Seller is a party or by which it shall be bound; nor
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument
(other than the Basic Documents); nor violate any law or, to the best of the
Seller’s knowledge, any order, rule or regulation applicable to the Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over the Seller or its
properties; which breach, default, conflict, Lien or violation in any case would
have a material adverse effect on the ability of the Seller to perform its
obligations under this Agreement.

(f) No Proceedings. There are no proceedings or investigations pending, or, to
the Seller’s knowledge, threatened, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Seller or its properties: (i) asserting the invalidity of this
Agreement, the Trust Agreement, the Indenture, the Certificates or the Notes;
(ii) seeking to prevent the issuance of the Certificates, or the Notes or the
consummation of any of the transactions contemplated by this Agreement, the
Trust Agreement, the Indenture; (iii) seeking any determination or ruling that
would materially and adversely affect the performance by the Seller of its
obligations under, or the validity or enforceability of, this Agreement, the
Trust Agreement, the Indenture, the Certificates or the Notes; or (iv) relating
to the Seller and that would adversely affect the federal or any state income
tax attributes of the Issuer, the Certificates or the Notes.

 

  43   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(g) Valid Assignment. The Receivables and the other Purchased Assets have been
validly assigned by NMAC to the Seller pursuant to the Purchase Agreement and
the Receivables and the other Transferred Assets have been validly assigned by
the Seller to the Issuer pursuant to this Agreement.

(h) Accuracy of Information. The information set forth in the Schedule of
Receivables was true and correct in all material respects as of the opening of
business on the Cut-off Date.

(i) No Adverse Selection. No selection procedures believed to be adverse to the
Securityholders were used to select the Receivables and other Purchased Assets.

(j) Good Title. Immediately prior to the transfer and assignment herein
contemplated, the Seller had good and marketable title to the Receivables and
other Transferred Assets free and clear of all Liens, and immediately upon the
transfer thereof, the Issuer, for the benefit of the Noteholders, the
Certificateholders, shall have good and marketable title to the Transferred
Assets, free and clear of all Liens and adverse interests of others.

(k) No Liens. Other than the security interest granted to the Issuer pursuant to
this Agreement, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables or other Transferred
Assets to any other Person. The Seller has not authorized the filing of and is
not aware of any financing statements against the Seller that include a
description of collateral covering the Receivables or other Transferred Assets
other than any financing statement relating to the security interest granted to
the Issuer hereunder or a financing statement as to which the security interest
covering the Receivables or other Transferred Assets has been released. The
Seller is not aware of any judgment or tax lien filings against the Seller.

SECTION 6.02 Compliance with Organizational Documents. The Seller agrees with
the Certificateholders, the Note Owners and each Rating Agency that the Seller
shall at all times comply with its organizational documents including, without
limitation, its certificate of incorporation, as amended.

SECTION 6.03 Liability of Seller; Indemnities. The Seller shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement. The Seller shall indemnify,
defend and hold harmless the Trust, the Owner Trustee and the Indenture Trustee
(in such role and as Successor Servicer) from and against any taxes that may at
any time be asserted against any such Person with respect to, as of the date
hereof, the sale of the Receivables to the Issuer or the issuance and original
sale of the Notes and the Certificates, including any sales, gross receipts,
general corporation, tangible personal property, privilege or license taxes and
any and all other taxes levied or assessed upon the Issuer or upon all or any
part of the Collateral (but, in the case of the Trust, not including any taxes
asserted with respect to ownership of the Receivables or federal or other income
taxes arising out of the transactions contemplated by this Agreement and the
Basic Documents) and costs and expenses in defending against the same.

 

  44   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Indemnification under this Section 6.03 shall survive the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation (including the costs of defending any claim or bringing any claim
to enforce the Seller’s indemnity obligations hereunder). If the Seller shall
have made any indemnity payment to any Person entitled thereto pursuant to this
Section 6.03 and such Person thereafter shall collect any of such amounts from
others, such Person shall promptly repay such amounts to the Seller, without
interest (except to the extent the recipient collects interest from others).

Promptly after receipt by a party indemnified under this Section 6.03 (for
purposes of this paragraph, an “Indemnified Party”) of notice of the
commencement of any action, such Indemnified Party will, if a claim is to be
made in respect thereof against the Seller under this Section 6.03, notify the
Seller of the commencement thereof. If any such action is brought against any
Indemnified Party under this Section 6.03 and it notifies the Seller of the
commencement thereof, the Seller will assume the defense thereof, with counsel
reasonably satisfactory to such Indemnified Party (who may, unless there is, as
evidenced by an Opinion of Counsel to the Indemnified Party stating that there
is, a conflict of interest, be counsel to the Seller), and the Seller will not
be liable to such Indemnified Party under this Section 6.03 for any legal or
other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof, other than reasonable costs of investigation. The
obligations set forth in this Section 6.03 shall survive the termination of this
Agreement or the resignation or removal of the Owner Trustee or the Indenture
Trustee (in such role and as Successor Servicer) and shall include reasonable
fees and expenses of counsel and expenses of litigation. If the Seller shall
have made any indemnity payments pursuant to this Section 6.03 and the Person to
or on behalf of whom such payments are made thereafter collects any of such
amounts from others, such Person shall promptly repay such amounts to the
Seller, without interest (except to the extent received by such Person).

The Seller’s obligations under this Section 6.03 are obligations solely of the
Seller and will not constitute a claim against the Seller to the extent that the
Seller does not have funds sufficient to make payment of such obligations. In
furtherance of and not in derogation of the foregoing, the Issuer, the Servicer,
the Indenture Trustee and the Owner Trustee, by entering into or accepting this
Agreement, acknowledge and agree that they have no right, title or interest in
or to the Other Assets of the Seller. To the extent that, notwithstanding the
agreements and provisions contained in the preceding sentence, the Issuer, the
Servicer, the Indenture Trustee or the Owner Trustee either (i) asserts an
interest or claim to, or benefit from, Other Assets, or (ii) is deemed to have
any such interest, claim to, or benefit in or from Other Assets, whether by
operation of law, legal process, pursuant to applicable provisions of insolvency
laws or otherwise (including by virtue of Section 1111(b) of the Bankruptcy Code
or any successor provision having similar effect under the Bankruptcy Code),
then the Issuer, the Servicer, the Indenture Trustee or the Owner Trustee, as
applicable, further acknowledges and agrees that any such interest, claim or
benefit in or from Other Assets is and will be expressly subordinated to the
indefeasible payment in full, which, under the terms of the relevant documents
relating to the securitization or conveyance of such Other Assets, are entitled
to be paid from, entitled to the benefits of, or otherwise secured by such Other
Assets (whether or not any such entitlement or

 

  45   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

security interest is legally perfected or otherwise entitled to a priority of
distributions or application under applicable law, including insolvency laws,
and whether or not asserted against the Seller), including the payment of
post-petition interest on such other obligations and liabilities. This
subordination agreement will be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code. The Issuer, the Servicer, the
Indenture Trustee and the Owner Trustee each further acknowledges and agrees
that no adequate remedy at law exists for a breach of this Section 6.03 and the
terms of this Section 6.03 may be enforced by an action for specific
performance. The provisions of this Section 6.03 will be for the third party
benefit of those entitled to rely thereon and will survive the termination of
this Agreement.

SECTION 6.04 Merger or Consolidation of, or Assumption of the Obligations of,
Seller. Subject to Section 6.02, any Person (i) into which the Seller may be
merged or consolidated, (ii) resulting from any merger, conversion or
consolidation to which the Seller shall be a party, (iii) succeeding to the
business of the Seller or (iv) that is a corporation more than 50% of the voting
stock of which is owned directly or indirectly by Nissan, which Person in any of
the foregoing cases executes an agreement of assumption to perform every
obligation of the Seller under this Agreement, will be the successor to the
Seller under this Agreement without the execution or filing of any document or
any further act on the part of any of the parties to this Agreement; provided,
however, that (x) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Section 6.01 shall have been
breached, (y) the Seller shall have delivered to the Owner Trustee and the
Indenture Trustee an Officer’s Certificate stating that such consolidation,
merger or succession and such agreement or assumption comply with this
Section 6.04 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with and (z) the
Seller shall have delivered to the Owner Trustee and the Indenture Trustee an
Opinion of Counsel either (A) stating that, in the opinion of such counsel,
based on customary qualifications and assumptions, all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary to fully perfect the interest of the Issuer and the Indenture
Trustee, respectively, in the Receivables, and reciting the details of such
filings, or (B) stating that, in the opinion of such counsel, no such action
shall be necessary to preserve and protect such interest. The Seller shall
provide notice of any merger, consolidation or succession pursuant to this
Section 6.04 to the Servicer and the Servicer shall provide notice thereof to
each Rating Agency.

SECTION 6.05 Limitation on Liability of Seller and Others.

(a) Neither the Seller nor any of the directors, officers, employees or agents
of the Seller shall be under any liability to the Trust, the Certificateholders
or the Noteholders, except as provided under this Agreement, for any action
taken or for refraining from the taking of any action pursuant to this Agreement
or for errors in judgment; provided, however, that this provision shall not
protect the Seller or any such person against any liability that would otherwise
be imposed by reason of willful misfeasance, bad faith or negligence in the
performance of duties or by reason of reckless disregard of obligations and
duties under this Agreement. The Seller and any director, officer, employee or
agent of the Seller may rely in good faith on the advice of counsel or on any
document of any kind, prima facie properly executed and submitted by any Person
respecting any matters arising under this Agreement.

 

  46   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(b) The Seller shall not be under any obligation to appear in, prosecute or
defend any legal action that shall not be incidental to its obligations under
this Agreement, and that in its opinion may cause it to incur any expense or
liability; provided, however, that the Servicer may undertake any reasonable
action that it may deem necessary or desirable in respect of this Agreement and
the rights and duties of the parties to this Agreement and the interests of the
Certificateholders and the Noteholders under this Agreement. In such event, the
legal expenses and costs of such action and any liability resulting therefrom
shall be expenses, costs and liabilities of the Servicer, and the Servicer will
not be entitled to be reimbursed therefor.

SECTION 6.06 Seller May Own Certificates or Notes. The Seller and any Affiliate
of the Seller may in its individual or any other capacity become the owner or
pledgee of Certificates or Notes with the same rights as it would have if it
were not the Seller or an Affiliate thereof, except as otherwise provided in the
Basic Documents. Certificates or Notes so owned by or pledged to the Seller or
such controlling or commonly controlled Person shall have an equal and
proportionate benefit under the provisions of this Agreement, without
preference, priority or distinction as among all of the Certificates or the
Notes, as the case may be, except as otherwise expressly provided in the Basic
Documents.

SECTION 6.07 Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby
authorizes the Servicer and the Seller, or either of them, to prepare, sign,
certify and file any such documents or certifications on behalf of the Issuer.

ARTICLE VII.

The Servicer

SECTION 7.01 Representations of Servicer. The Servicer makes the following
representations, which speak as of the Closing Date and shall survive the sale
of the Receivables to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture.

(a) Organization and Good Standing. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation, with corporate power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is presently conducted, and had at all relevant times, and has, corporate power,
authority and legal right to acquire, own, sell and service the Receivables and
to hold the Receivable Files as custodian on behalf of the Issuer and the
Indenture Trustee.

(b) Due Qualification. The Servicer is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals in all jurisdictions in which the ownership or lease of property
or the conduct of its business relating to the servicing of the Receivables as
required by this Agreement shall require such qualifications and where the
failure to so qualify would have a material adverse effect on the ability of the
Servicer to perform its obligations under this Agreement.

 

  47   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(c) Power and Authority. The Servicer has the power and authority to execute and
deliver this Agreement and to carry out its terms; and the execution, delivery
and performance of this Agreement have been duly authorized by the Servicer by
all necessary corporate action.

(d) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Servicer enforceable in accordance with its terms, subject to
the effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and by general equitable
principles, regardless of whether such enforceability shall be considered in
equity or law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement, and the fulfillment of the terms hereof, do not conflict with, result
in any breach of any of the terms and provisions of, nor constitute (with or
without notice or lapse of time) a default under, the articles of incorporation
or by-laws of the Servicer, or any indenture, agreement or other instrument to
which the Servicer is a party or by which it shall be bound; nor result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement or other instrument (other than the Basic
Documents); nor violate any law or any order, rule or regulation applicable to
the Servicer of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Servicer or its properties; which breach, default, conflict, Lien or
violation in any case would have a material adverse effect on the ability of the
Seller to perform its obligations under this Agreement.

(f) No Proceedings. There are no proceedings or investigations pending, or, to
the Servicer’s knowledge, threatened, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Servicer or its properties: (i) asserting the invalidity of this
Agreement, the Trust Agreement, the Indenture, the Purchase Agreement, the
Certificates or the Notes; (ii) seeking to prevent the issuance of the
Certificates or the Notes or the consummation of any of the transactions
contemplated by this Agreement, the Trust Agreement, the Indenture or the
Purchase Agreement; (iii) seeking any determination or ruling that would
materially and adversely affect the performance by the Servicer of its
obligations under, or the validity or enforceability of, this Agreement, the
Trust Agreement, the Indenture, the Purchase Agreement, the Certificates or the
Notes; or (iv) relating to the Servicer and that would adversely affect the
federal or any state income tax attributes of the Certificates or the Notes.

SECTION 7.02 Indemnities of Servicer. The Servicer shall be liable in accordance
herewith only to the extent of the obligations specifically undertaken by the
Servicer under this Agreement:

 

  48   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(a) The Servicer shall defend, indemnify and hold harmless the Owner Trustee,
the Indenture Trustee, and the Trust from and against any and all costs
(including reasonable attorneys’ fees), expenses, losses, damages, claims and
liabilities, including any legal fees and expenses incurred in connection with
the enforcement by such Person of any indemnification or other obligation of the
Servicer (collectively, “Damages”) arising out of or resulting from the use,
ownership or operation by the Servicer or any of its Affiliates (other than the
Trust) of a Financed Vehicle.

(b) The Servicer shall indemnify, defend and hold harmless the Owner Trustee,
the Indenture Trustee, and the Issuer from and against any and all Damages to
the extent that such Damage arose out of, or was imposed upon, the Owner
Trustee, the Indenture Trustee, and the Trust, through the negligence, willful
misfeasance or bad faith of the Servicer in the performance of its duties under
this Agreement or by reason of reckless disregard of its obligations and duties
under this Agreement.

Promptly after receipt by a party indemnified under this Section 7.02 (for
purposes of this paragraph, an “Indemnified Party”) of notice of the
commencement of any action, such Indemnified Party will, if a claim in respect
thereof is to be made against the Servicer under this Section 7.02, notify the
Servicer of the commencement thereof. If any such action is brought against any
Indemnified Party under this Section 7.02 and it notifies the Servicer of the
commencement thereof, the Servicer will assume the defense thereof, with counsel
reasonably satisfactory to such Indemnified Party (who may, unless there is, as
evidenced by an Opinion of Counsel to the Indemnified Party stating that there
is, a conflict of interest, be counsel to the Servicer), and the Servicer will
not be liable to such Indemnified Party under this Section 7.02 for any legal or
other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof, other than reasonable costs of investigation. The
obligations set forth in this Section 7.02 shall survive the termination of this
Agreement or the resignation or removal of the Servicer, the Owner Trustee or
the Indenture Trustee and shall include reasonable fees and expenses of counsel
and expenses of litigation. If the Servicer shall have made any indemnity
payments pursuant to this Section 7.02 and the Person to or on behalf of whom
such payments are made thereafter collects any of such amounts from others, such
Person shall promptly repay such amounts to the Servicer, without interest
(except to the extent received by such Person).

Indemnification under this Section 7.02 by NMAC (or any successor thereto
pursuant to Section 7.03) as Servicer, with respect to the period such Person
was the Servicer, shall survive the termination of such Person as Servicer or a
resignation by such Person as Servicer as well as the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation. If the Servicer shall have made any indemnity payments pursuant
to this Section 7.02 and the recipient thereafter collects any of such amounts
from others, the recipient shall promptly repay such amounts to the Servicer,
without interest (except to the extent the recipient collects interest from
others).

SECTION 7.03 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any Person (i) into which the Servicer may be merged or consolidated,
(ii) resulting from any merger, conversion or consolidation to which the
Servicer shall be a party, (iii) succeeding to the business of the Servicer, or
(iv) so long as NMAC acts as Servicer, that is a corporation more than 50% of
the voting stock of which is owned directly or indirectly by

 

  49   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Nissan, which Person in any of the foregoing cases executes an agreement of
assumption to perform every obligation of the Servicer under this Agreement,
will be the successor to the Servicer under this Agreement without the execution
or filing of any paper or any further act on the part of any of the parties to
this Agreement; provided, however, that (x) the Servicer shall have delivered to
the Owner Trustee and the Indenture Trustee an Officer’s Certificate stating
that such consolidation, merger or succession and such agreement of assumption
comply with this Section 7.03 and that all conditions precedent provided for in
this Agreement relating to such transaction have been complied with and (y) the
Servicer shall have delivered to the Owner Trustee and the Indenture Trustee an
Opinion of Counsel either (A) stating that, in the opinion of such counsel,
based on customary qualifications and assumptions, all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary fully to preserve and protect the interest of the Issuer and the
Indenture Trustee in the Receivables, and reciting the details of such filings,
or (B) stating that, in the opinion of such counsel, no such action shall be
necessary to perfect such interest. The Servicer shall provide notice of any
merger, consolidation or succession pursuant to this Section 7.03 to each Rating
Agency.

SECTION 7.04 Limitation on Liability of Servicer and Others.

(a) Neither the Servicer nor any of the directors, officers, employees or agents
of the Servicer shall be under any liability to the Trust, the
Certificateholders or the Noteholders, or any other Person, except as expressly
provided under this Agreement, for any action taken or for refraining from the
taking of any action pursuant to this Agreement or for errors in judgment;
provided, however, that this provision shall not protect the Servicer or any
such person against any liability that would otherwise be imposed by reason of
willful misfeasance, bad faith or negligence in the performance of duties or by
reason of reckless disregard of obligations and duties under this Agreement. The
Servicer and any director, officer, employee or agent of the Servicer may rely
in good faith on the advice of counsel or on any document of any kind, prima
facie properly executed and submitted by any Person respecting any matters
arising under this Agreement.

(b) Except as provided in this Agreement, the Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action that shall not be
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may cause it to incur any expense or
liability; provided, however, that the Servicer may undertake any reasonable
action that it may deem necessary or desirable in respect of the Basic Documents
and the rights and duties of the parties to the Basic Documents and the
interests of the Certificateholders under this Agreement and the Noteholders
under the Indenture. In such event, the legal expenses and costs of such action
and any liability resulting therefrom shall be expenses, costs and liabilities
of the Servicer, and the Servicer will not be entitled to be reimbursed
therefor.

SECTION 7.05 NMAC Not To Resign as Servicer. Subject to the provisions of
Section 7.03, NMAC shall not resign from the obligations and duties hereby
imposed on it as Servicer under this Agreement except upon determination that
the performance of its duties under this Agreement shall no longer be
permissible under applicable law. Notice of any such

 

  50   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

determination permitting the resignation of NMAC shall be communicated to the
Owner Trustee and the Indenture Trustee at the earliest practicable time (and,
if such communication is not in writing, shall be confirmed in writing at the
earliest practicable time), and any such determination shall be evidenced by an
Opinion of Counsel to such effect delivered to the Owner Trustee and the
Indenture Trustee concurrently with or promptly after such notice. No such
resignation shall become effective until the Indenture Trustee or a Successor
Servicer shall (i) have taken the actions required by Section 8.01 of this
Agreement to effect the termination of the responsibilities and rights of the
predecessor Servicer under this Agreement, including the transfer to the
Successor Servicer for administration by it of all cash amounts that shall at
the time be held by the predecessor Servicer for deposit, or shall thereafter be
received with respect to a Receivable and the delivery of the Receivable Files,
and the related accounts and records maintained by the Servicer and (ii) have
assumed the responsibilities and obligations of NMAC as Servicer under this
Agreement in accordance with Section 8.02 of this Agreement.

ARTICLE VIII.

Default

SECTION 8.01 Servicer Default. If any one of the following events (a “Servicer
Default”) shall occur and be continuing:

(a) any failure by the Servicer to deliver or cause to be delivered to the
Relevant Trustee for deposit in any of the Accounts any required payment or to
direct the Relevant Trustee to make any required distributions therefrom, which
failure continues unremedied for a period of ten Business Days after (i) receipt
by the Servicer of written notice of such failure given by the Indenture Trustee
or Holders of Notes evidencing not less than a majority of the Outstanding
Amount or, if no Notes are Outstanding, Holders of Certificates evidencing not
less than a majority of the Certificate Balance or (ii) discovery of such
failure by an Authorized Officer of the Servicer;

(b) any failure by the Servicer to duly observe or perform in any material
respect any other covenants or agreements of the Servicer set forth in this
Agreement (including its obligation to purchase Receivables pursuant to
Section 4.06), which failure shall materially and adversely affect the rights of
the Securityholders and shall continue unremedied for a period of 90 days after
receipt by the Servicer of written notice of such failure given by the Indenture
Trustee or Holders of Notes evidencing not less than a majority of the
Outstanding Amount or, if no Notes are Outstanding, Holders of Certificates
evidencing not less than a majority of the Certificate Balance; provided,
however, that a failure under this clause (b) that continues unremedied for a
period of 150 days or less will not constitute a Servicer Default if such
failure was caused by force majeure or other similar occurrence; or

(c) the occurrence of an Insolvency Event with respect to the Servicer;

 

  51   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

then, and in each and every case, so long as the Servicer Default shall not have
been remedied, either the Indenture Trustee or the Holders of Notes evidencing a
majority of the Outstanding Amount of the Notes, acting together as a single
Class or, if no Notes are Outstanding, Holders of Certificates evidencing not
less than a majority of the Certificate Balance, by notice then given in writing
to the Servicer (and to the Indenture Trustee and the Owner Trustee if given by
the Noteholders) and the Administrator (and the Administrator will provide
notice thereof to each Rating Agency pursuant to Section 1(d) of the
Administration Agreement) may terminate all of the rights and obligations (other
than the obligations set forth in Section 7.02 hereof) of the Servicer under
this Agreement. On or after the receipt by the Servicer of such written notice,
all authority and power of the Servicer under this Agreement, whether with
respect to the Notes, the Certificates or the Receivables or otherwise, shall,
without further action, pass to and be vested in the Indenture Trustee or such
Successor Servicer as may be appointed under Section 8.02; and, without
limitation, the Indenture Trustee and the Owner Trustee are hereby authorized
and empowered to execute and deliver, for the benefit of the predecessor
Servicer, as attorney-in-fact or otherwise, any and all documents and other
instruments, and to do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, whether to
complete the transfer and endorsement of the Receivables and related documents,
or otherwise. The predecessor Servicer shall cooperate with the Successor
Servicer and the Owner Trustee in effecting the termination of the
responsibilities and rights of the predecessor Servicer under this Agreement,
including, without limitation, the transfer to the Successor Servicer for
administration by it of all cash amounts that shall at the time be held by the
predecessor Servicer for deposit, or have been deposited by the predecessor
Servicer, in the Accounts or thereafter received with respect to the Receivables
that shall at that time be held by the predecessor Servicer and the delivery of
the Receivable Files and the related accounts and records maintained by the
predecessor Servicer. All reasonable costs and expenses (including attorneys’
fees) incurred in connection with transferring the Receivable Files to the
Successor Servicer and amending this Agreement to reflect such succession as
Servicer pursuant to this Section 8.01 shall be paid by the predecessor Servicer
upon presentation of reasonable documentation of such costs and expenses.
Notwithstanding the foregoing, in the event the predecessor Servicer is the
Indenture Trustee, the original Servicer hereunder shall reimburse the Indenture
Trustee for all reasonable costs and expenses as described in the immediately
preceding sentence.

SECTION 8.02 Appointment of Successor.

(a) Upon the Servicer’s receipt of notice of termination pursuant to
Section 8.01 or the Servicer’s resignation in accordance with the terms of this
Agreement, the predecessor Servicer shall continue to perform its functions as
Servicer under this Agreement, in the case of termination, only until the date
specified in such termination notice or, if no such date is specified in a
notice of termination, until receipt of such notice and, in the case of
resignation, until the earlier of (i) the date 45 days from the delivery to the
Owner Trustee and the Indenture Trustee of written notice of such resignation
(or written confirmation of such notice) in accordance with the terms of this
Agreement and (ii) the date upon which the predecessor Servicer shall become
unable to act as Servicer, as specified in the notice of resignation and
accompanying Opinion of Counsel. In the event of the Servicer’s resignation or
termination hereunder, the Indenture Trustee (or, if no Notes are Outstanding,
the Issuer acting upon the direction of Holders of Certificates evidencing not
less than a majority of the Certificate Balance) shall appoint a Successor
Servicer, and the Successor Servicer shall accept its appointment (including its
appointment as Administrator under the Administration Agreement as set forth in
Section 8.02(b)) by a written assumption in form acceptable to

 

  52   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

the Owner Trustee and the Indenture Trustee and shall provide in writing the
information reasonably required by the Seller to comply with its reporting
obligations under the Exchange Act with respect to a replacement servicer. If a
Successor Servicer has not been appointed at the time when the predecessor
Servicer has ceased to act as Servicer in accordance with this Section 8.02, the
Indenture Trustee without further action shall automatically be appointed the
Successor Servicer and the Indenture Trustee shall be entitled to the Base
Servicing Fee. Notwithstanding the above, the Indenture Trustee (or, if no Notes
are Outstanding, the Issuer acting upon the direction of Holders of Certificates
evidencing not less than a majority of the Certificate Balance) shall, if it is
unwilling or legally unable so to act, appoint or petition a court of competent
jurisdiction to appoint, and the predecessor Servicer, if no successor Servicer
has been appointed at the time the predecessor Servicer has ceased to act, may
petition a court of competent jurisdiction to appoint any established
institution having a net worth of not less than $100,000,000 and whose regular
business shall include the servicing of automobile and/or light-duty truck
receivables, as the successor to the Servicer under this Agreement.

(b) Upon appointment, the Successor Servicer (including the Indenture Trustee
acting as Successor Servicer) shall (i) be the successor in all respects to the
predecessor Servicer and shall be subject to all the responsibilities, duties
and liabilities arising thereafter relating thereto placed on the predecessor
Servicer and shall be entitled, subject to the arrangements referred to in
paragraph (c) below, to the servicing fee and all the rights granted to the
predecessor Servicer by the terms and provisions of this Agreement and
(ii) become the Administrator under the Administration Agreement in accordance
with Section 8 of such Agreement. Notwithstanding anything to the contrary
contained herein or in the Basic Documents, if the Indenture Trustee shall act
as Successor Servicer, it shall not, in any event, have obligations (i) to pay
any fees, expenses and other amounts owing to the Administrator, (ii) to pay any
indemnities owed pursuant to Section 3.05 or Section 7.02, or (iii) to
repurchase Receivables pursuant to Section 4.06 if such repurchase obligations
are due to the actions or omissions of the predecessor Servicer.

(c) In connection with such appointment, the Issuer may make such arrangements
for the compensation of such Successor Servicer out of payments on Receivables
as it and such Successor Servicer shall agree; provided, however, that no such
compensation shall be in excess of that permitted the predecessor Servicer under
this Agreement. The Issuer, the Indenture Trustee and such Successor Servicer
shall take such action, consistent with this Agreement, as shall be necessary to
effectuate any such succession.

SECTION 8.03 Notification . Upon any termination of, or appointment of a
successor to, the Servicer pursuant to this Article VIII, the Owner Trustee
shall give prompt written notice thereof to the Certificateholders and the
Indenture Trustee shall give prompt written notice thereof to the Noteholders
and the Asset Representations Reviewer and the Administrator (and the
Administrator will provide notice thereof to each Rating Agency pursuant to
Section 1(d) of the Administration Agreement).

 

  53   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 8.04 Waiver of Past Defaults. The Holders of Notes evidencing a majority
of the Outstanding Amount of the Notes, or, in the case of any Servicer Default
which does not adversely affect the Indenture Trustee or the Noteholders, the
Holders of Certificates evidencing a majority of the Certificate Balance, may,
on behalf of all the Noteholders and the Certificateholders, waive in writing
any default by the Servicer in the performance of its obligations hereunder and
its consequences, except a default in making any required deposits to or
payments from the Collection Account in accordance with this Agreement. Upon any
such waiver of a past default, such default shall cease to exist, and any
Servicer Default arising therefrom shall be deemed to have been remedied for
every purpose of this Agreement. No such waiver shall extend to any subsequent
or other default or impair any right consequent thereto.

ARTICLE IX.

Termination; Release of Receivables

SECTION 9.01 Optional Purchase of All Receivables.

(a) On each Distribution Date following the last day of a Collection Period as
of which the Pool Balance shall be less than or equal to the Optional Purchase
Percentage multiplied by the Original Pool Balance, NMAC, as Servicer, shall
have the option to purchase, or cause to be purchased (the “Optional Purchase”),
the Collateral (other than the Reserve Account) for an amount equal to the
Optional Purchase Price. To exercise such option, NMAC, as Servicer, shall
notify the Owner Trustee and the Indenture Trustee of its intention to do so in
writing, no later than the first Business Day of the month in which such
purchase is to be effected and shall, no later than 5:00 p.m., New York City
time, on the Business Day prior to the Distribution Date on which such purchase
is to occur (such Distribution Date, the “Redemption Date”), deposit pursuant to
Section 5.05 in the Collection Account an amount equal to the Optional Purchase
Price (subject to Section 5.05), and shall succeed to all interests in and to
the Collateral (other than the Reserve Account). Amounts so deposited will be
paid and distributed as set forth in Section 5.06 of this Agreement.

(b) Notice of any such purchase of the Owner Trust Estate shall be given by the
Owner Trustee and the Indenture Trustee to each Securityholder as soon as
practicable after their receipt of notice thereof from the Servicer. The
Servicer shall also deliver a copy of such notice to each Rating Agency.

(c) Following the satisfaction and discharge of the Indenture and the payment in
full of the principal of and interest on the Notes, the Certificateholders will
succeed to the rights of the Noteholders hereunder other than under Section 5.06
and the Owner Trustee will succeed to the rights of the Indenture Trustee
provided for in this Agreement.

 

  54   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 9.02 Release of Receivables.

(a) Upon repurchase of any Receivable by the Seller pursuant to Section 3.02 or
by the Servicer pursuant to Section 4.06 or Section 9.01, the Issuer and the
Indenture Trustee on behalf of the Noteholders, shall, without further action,
be deemed to transfer, assign, set-over and otherwise convey to the Seller or
the Servicer, as the case may be, all right, title and interest of the Issuer
in, to and under such repurchased Receivable, all monies due or to become due
with respect thereto and all proceeds thereof and the other property conveyed to
the Issuer hereunder pursuant to Section 2.01 with respect to such Receivable,
and all security and any records relating thereto, such assignment being an
assignment outright and not for security; and the Seller or the Servicer, as
applicable, shall thereupon own each such Receivable, and all such related
security and records, free of any further obligation to the Issuer, the Owner
Trustee, the Certificateholders, the Indenture Trustee or the Noteholders with
respect thereto.

(b) The Issuer and Indenture Trustee shall execute such documents and
instruments of transfer and assignment and take such other actions as shall be
reasonably requested by the Seller or the Servicer, as the case may be, to
effect the conveyance of such Receivable pursuant to Sections 3.02, 4.06 and
9.02.

SECTION 9.03 Termination.

(a) The respective obligations of the Seller, the Servicer, NMAC (so long as
NMAC has rights or obligations hereunder), the Owner Trustee, and the Indenture
Trustee, as the case may be, pursuant to this Agreement shall terminate upon the
earliest of (i) the maturity or other liquidation of the last Receivable and the
final disposition of all amounts received upon liquidation of any remaining
Receivables, or (ii) the election by the Servicer to purchase the Owner Trust
Estate as described in Section 9.01 and the payment or distribution to
Securityholders of all amounts required to be paid to them under the Indenture
or the Trust Agreement, as the case may be.

(b) Notice of any such termination under this Section 9.03 shall be given by the
Indenture Trustee or the Owner Trustee to each Securityholder of record as
specified in the Indenture or the Trust Agreement, as appropriate.

SECTION 9.04 Rights of the Certificateholders. Notwithstanding anything
contained herein or in any Basic Document to the contrary, after the Notes are
no longer Outstanding following payment in full of the principal and interest on
the Notes and the satisfaction and discharge of the Indenture, (i) the
Certificateholders will succeed to the rights of the Noteholders under this
Agreement and (ii) the Owner Trustee will succeed to the rights of, but not,
without its express consent, the obligations of the Indenture Trustee pursuant
to this Agreement; provided, however, the Certificateholders shall not be
entitled to any payments pursuant to Section 5.06 other than pursuant to
Section 5.06(a)(viii) of this Agreement and 5.04(b)(6) of the Indenture.

 

  55   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

ARTICLE X.

Miscellaneous

SECTION 10.01 Amendment.

(a) Any term or provision of this Agreement may be amended by the Seller and the
Servicer, without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Owner Trustee or any other Person subject to the satisfaction of one
of the following conditions:

(i) the Seller or the Servicer delivers an Officer’s Certificate or Opinion of
Counsel to the Indenture Trustee to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment;

provided, that no amendment pursuant to this Section 10 shall be effective which
affects the rights, protections or duties of the Indenture Trustee, the Owner
Trustee or the Asset Representations Reviewer without the prior written consent
of such Person, (which consent shall not be unreasonably withheld or delayed);
provided, further, that in the event that any Certificates are held by anyone
other than the Administrator or any of its Affiliates, this Agreement may only
be amended by the Seller and the Servicer if, in addition, (i) the Holders of
the Certificates evidencing a majority of the Certificate Balance of the
Certificates consent to such amendment or (ii) such amendment shall not, as
evidenced by an Officer’s Certificate of the Administrator or an Opinion of
Counsel delivered to the Owner Trustee, materially and adversely affect the
interests of the Certificateholders.

(b) This Agreement may also be amended by the Seller and the Servicer for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Noteholders or the Certificateholders with the consent of:

(i) the Holders of Notes evidencing not less than a majority of the Outstanding
Amount of the Notes; and

(ii) the Holders of the Certificates evidencing a majority of the Certificate
Balance.

It will not be necessary for the consent of Noteholders or Certificateholders to
approve the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof.

(c) Promptly after the execution of any such amendment or consent, the Servicer
shall furnish written notification of the substance of such amendment or consent
to each Rating Agency.

(d) Prior to its execution of any amendment to this Agreement, each of the Owner
Trustee and the Indenture Trustee shall be entitled to receive and rely upon an
Opinion of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement. The Owner Trustee and the Indenture Trustee may,
but shall not be obligated to, enter into any such amendment which adversely
affects the Owner Trustee’s or the Indenture Trustee’s, as applicable, own
rights, duties or immunities under this Agreement.

 

  56   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 10.02 Protection of Title to Trust.

(a) The Seller shall authorize and file such financing statements and cause to
be executed and filed such continuation statements, all in such manner and in
such places as may be required by law fully to preserve, maintain and protect
the interest of the Issuer and of the Indenture Trustee in the Receivables and
in the proceeds thereof. The Seller shall deliver (or cause to be delivered) to
the Owner Trustee and the Indenture Trustee file-stamped copies of, or filing
receipts for, any document filed as provided above, as soon as available
following such filing.

(b) The Seller and the Servicer shall notify the Owner Trustee and the Indenture
Trustee within 30 days after any change of its name, identity or corporate
structure in any manner that would, could or might make any financing statement
or continuation statement filed in accordance with paragraph (a) above seriously
misleading within the meaning of Section 9-507(c) of the UCC, and shall promptly
file appropriate amendments to all previously filed financing statements or
continuation statements.

(c) The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) the reader thereof to know at
any time the status of such Receivable, including payments and recoveries made
and payments owing (and the nature of each), and (ii) reconciliation between
payments or recoveries on (or with respect to) each Receivable and the amounts
from time to time deposited in the Collection Account in respect of such
Receivable.

(d) The Servicer shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to the Trust, the
Servicer’s master computer records that refer to any Receivable shall indicate
clearly the interest of the Issuer and the Indenture Trustee in such Receivable
and that such Receivable is owned by the Issuer and has been pledged to the
Indenture Trustee. The Servicer shall at all times maintain control of the
Receivables constituting electronic chattel paper. Indication of these
respective interests in a Receivable shall be deleted from or modified on the
Servicer’s computer systems when, and only when, the related Receivable shall
have become a Liquidated Receivable or been purchased by the Seller or NMAC.

(e) If at any time the Seller or the Servicer shall propose to sell, grant a
security interest in, or otherwise transfer any interest in automotive
receivables to, any prospective purchaser, lender or other transferee, the
Servicer shall give to such prospective purchaser, lender or other transferee
computer tapes, records or printouts that, if they shall refer in any manner
whatsoever to any Receivable, shall indicate clearly that such Receivable has
been sold and is owned by the Issuer and has been pledged to the Indenture
Trustee.

SECTION 10.03 Notices. All demands, notices, communications and instructions
upon or to the Seller, the Servicer, the Owner Trustee, the Indenture Trustee or
the Rating Agencies under this Agreement shall be in writing, personally
delivered or mailed by certified mail, return receipt requested, and shall be
deemed to have been duly given upon receipt (a) in the case of the Seller, to
Nissan Auto Receivables Corporation II, One Nissan Way, Franklin, Tennessee,
37067,

 

  57   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Attention: Treasurer, (b) in the case of the Servicer, to Nissan Motor
Acceptance Corporation, One Nissan Way, Franklin, Tennessee, 37067, Attention:
Treasurer, (c) in the case of the Issuer or the Owner Trustee, to Nissan Auto
Receivables 2017-C Owner Trust, c/o Wilmington Trust, National Association,
Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890,
Attention: Nissan Auto Receivables 2017-C Owner Trust, (d) in the case of the
Indenture Trustee, to U.S. Bank National Association, 190 South LaSalle Street,
7th Floor, Chicago, IL 60603, Attention: NAROT 2017-C, (e) in the case of
Moody’s, to Moody’s Investors Service, Inc., ABS Monitoring Department, 7 World
Trade Center, 250 Greenwich Street, New York, New York 10007, (f) in the case of
Fitch, to Fitch Ratings, 33 Whitehall Street, New York, New York, 10004,
Attention: Asset-Backed Securities Group; or, as to each of the foregoing, at
such other address as shall be designated by written notice to the other
parties.

All notices, requests, reports, consents or other communications required to be
delivered to the Rating Agencies by the Servicer hereunder shall be delivered by
the Servicer to each Rating Agency then rating the Notes; provided, however,
that all notices, requests, reports, consents or other communications required
to be delivered to the Rating Agencies hereunder or under any other Basic
Document shall be deemed to be delivered if a copy of such notice, request,
report, consent or other communication has been posted on any website maintained
by or on behalf of NMAC pursuant to a commitment to any Rating Agency relating
to the Notes in accordance with 17 C.F.R. 240 17g-5(a)(3).

SECTION 10.04 Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Seller, the Servicer, the Issuer, the Owner
Trustee, the Certificateholders, the Indenture Trustee, and the Noteholders and
nothing in this Agreement, whether express or implied, shall be construed to
give to any other Person any legal or equitable right, remedy or claim in the
Owner Trust Estate or under or in respect of this Agreement or any covenants,
conditions or provisions contained herein.

SECTION 10.05 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 10.06 Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

SECTION 10.07 Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

SECTION 10.08 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

  58   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 10.09 Assignment by Issuer. The Seller hereby acknowledges and consents
to any mortgage, pledge, assignment and grant of a security interest by the
Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders of all right, title and interest of the Issuer in, to and under the
Receivables and the related property acquired hereunder and/or the assignment of
any or all of the Issuer’s rights and obligations hereunder to the Indenture
Trustee.

SECTION 10.10 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence, join with any other Person in commencing or institute with any
other Person, any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction. This Section shall survive the
termination of this Agreement.

SECTION 10.11 Limitation of Liability of Owner Trustee and Indenture Trustee.
Notwithstanding anything contained herein to the contrary, this Agreement has
been countersigned by Wilmington Trust, National Association, not in its
individual capacity, but solely in its capacity as Owner Trustee of the Issuer,
and by U.S. Bank National Association, not in its individual capacity, but
solely in its capacity as Indenture Trustee under the Indenture. In no event
shall Wilmington Trust, National Association or U.S. Bank National Association,
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or in any of the certificates, notices
or agreements delivered by the Seller or the Servicer, or prepared by the Seller
or the Servicer for delivery by the Owner Trustee on behalf of the Issuer,
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer. For all purposes of this Agreement, in the performance of its
duties or obligations hereunder or in the performance of any duties or
obligations of the Issuer hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles VI, VII and
VIII of the Trust Agreement.

SECTION 10.12 Waivers. No failure or delay on the part of the Issuer in
exercising any power, right or remedy under this Agreement or the Assignment
shall operate as a waiver hereof or thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or further
exercise hereof or thereof or the exercise of any such power, right or remedy
preclude any other or further exercise hereof or thereof or the exercise of any
other power, right or remedy.

 

  59   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 10.13 Dispute Resolution.

(a) If the Seller, Issuer, an Investor, the Owner Trustee (acting at the
direction of a Certificateholder) or the Indenture Trustee (acting at the
direction of an Investor pursuant to Section 7.07 of the Indenture) (the
“Requesting Party”) requests that NMAC or the Seller repurchase any Receivable
pursuant to Section 4.3 of the Purchase Agreement or Section 3.02 hereof,
respectively, (the party or parties requested to repurchase a receivable, the
“Requested Party” or “Requested Parties”) and the repurchase request has not
been fulfilled or otherwise resolved to the reasonable satisfaction of the
Requesting Party within 180 days of the receipt of notice of the request by NMAC
or the Seller, as applicable, the Requesting Party will have the right to refer
the matter, at its discretion, to either mediation or arbitration pursuant to
this Section 10.13. If the Requesting Party is the Indenture Trustee or the
Owner Trustee, the Indenture Trustee or the Owner Trustee, as applicable, will
follow the direction of the related Investor or Certificateholder, as
applicable, during the mediation or arbitration. If both the Owner Trustee (on
behalf of one or more Certificateholders) and the Indenture Trustee (on behalf
of one or more Investors) are Requesting Parties, then the Indenture Trustee as
Requesting Party (at the direction of the Investor that directed the Indenture
Trustee to make the repurchase request) shall have the right to make the
selection of mediation or arbitration.

(b) The Requesting Party will provide notice in accordance with the provisions
of Section 10.03 of its intention to refer the matter to mediation or
arbitration, as applicable, to the Requested Parties, with a copy to the Issuer,
the Owner Trustee and the Indenture Trustee. Each of NMAC and the Seller agree
that such Person will participate in the resolution method selected by the
Requesting Party to the extent such Person is a Requested Party. The Requested
Party shall provide notice to the Seller, Issuer, the Owner Trustee, and the
Indenture Trustee that the Requested Party has received a request to mediate or
arbitrate a repurchase request. Upon receipt of such notice, the Depositor, the
Issuer, the Owner Trustee and the Indenture Trustee shall advise the Requesting
Party and Requested Party of an intent to join in the mediation or arbitration,
which shall result in their being joined as a Requesting Party in the
proceeding. A Requesting Party may not initiate a mediation or arbitration
pursuant to this Section 10.13 with respect to a Receivable that is, or has
been, the subject of an ongoing or previous mediation or arbitration (whether by
that Requesting Party or another Requesting Party) but will have the right to
join an existing mediation or arbitration with respect to that Receivable if the
mediation or arbitration has not yet concluded, subject to a determination by
the parties to the existing mediation or arbitration that such joinder would not
prejudice the rights of the participants to such existing mediation or
arbitration or unduly delay such proceeding.

(c) If the Requesting Party selects mediation as the resolution method, the
following provisions will apply:

 

  60   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(i) The mediation will be administered by a nationally recognized arbitration
and mediation association selected by the Requesting Party pursuant to such
association’s mediation procedures in effect at such time.

(ii) The fees and expenses of the mediation will be allocated as mutually agreed
by the parties as part of the mediation.

(iii) The mediator will be impartial, knowledgeable about and experienced with
the laws of the State of New York that are relevant to the repurchase dispute
and will be appointed from a roster of neutrals maintained by the American
Arbitration Association (the “AAA”).

(d) If the Requesting Party selects arbitration as the resolution method, the
following provisions will apply:

(i) The arbitration will be administered by a nationally recognized arbitration
and mediation association jointly selected by the parties, and if the parties
are unable to agree on an association, by the AAA, and conducted pursuant to
such association’s arbitration procedures in effect at such time.

(ii) The arbitrator will be impartial, knowledgeable about and experienced with
the laws of the State of New York that are relevant to the dispute hereunder and
will be appointed from a list of neutrals maintained by AAA.

(iii) The arbitrator will make its final determination no later than 90 days
after appointment or as soon as practicable thereafter. The arbitrator will
resolve the dispute in accordance with the terms of this Agreement, and may not
modify or change this Agreement in any way. The arbitrator will not have the
power to award punitive damages or consequential damages in any arbitration
conducted by it, and the Requested Party shall not be required to pay more than
the applicable Repurchase Amount with respect to any receivable which such
Requested Party is required to repurchase under the terms of the Purchase
Agreement or this Agreement, as applicable. In its final determination, the
arbitrator will determine and award the costs of the arbitration (including the
fees of the arbitrator, cost of any record or transcript of the arbitration, and
administrative fees) and reasonable attorneys’ fees to the parties as determined
by the arbitrator in its reasonable discretion. If an Asset Review was conducted
in connection with the Receivables that are the subject of the arbitration, then
the arbitrator will determine the party or parties required to pay the related
Asset Reviewer Fee. The determination of the arbitrator will be in writing and
counterpart copies will be promptly delivered to the parties. The determination
will be final and non-appealable absent manifest error and may be enforced in
any court of competent jurisdiction.

(iv) By selecting arbitration, the Requesting Party is waiving the right to sue
in court, including the right to a trial by jury.

(v) No person may bring a putative or certified class action to arbitration.

 

  61   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(e) For the avoidance of doubt, neither the Owner Trustee nor the Indenture
Trustee shall be responsible to evaluate the qualifications of any mediator or
arbitrator, or for paying the costs, expenses and fees of any mediation or
arbitration initiated by a Requesting Party in accordance with this
Section 10.13.

(f) The following provisions will apply to both mediations and arbitrations:

(i) Any mediation or arbitration will be held in New York, New York or such
other location mutually agreed to by the Requesting Party and the Requested
Parties;

(ii) Notwithstanding this dispute resolution provision, the parties will have
the right to seek provisional relief from a competent court of law, including a
temporary restraining order, preliminary injunction or attachment order,
provided such relief would otherwise be available by law;

(iii) The details and/or existence of any unfulfilled repurchase request, any
meetings or discussions regarding any unfulfilled repurchase request, mediations
or arbitration proceedings conducted under this Section 10.13, including all
offers, promises, conduct and statements, whether oral or written, made in the
course of the parties’ attempt to resolve an unfulfilled repurchase request, any
information exchanged in connection with any mediation, and any discovery taken
in connection with any arbitration (collectively, “Confidential Information”),
shall be and remain confidential and inadmissible (except disclosures required
by Applicable Law) for any purpose, including impeachment, in any mediation,
arbitration or litigation, or other proceeding (including any proceeding under
this Section 10.13) other than as required to be disclosed in accordance with
applicable law, regulatory requirements, or court order or to the extent that
the Requested Party, in its sole discretion, elects to disclose such
information. Such information will be kept strictly confidential and will not be
disclosed or discussed with any third party, except that a party may disclose
such information to its own attorneys, experts, accountants and other agents and
representatives (collectively “Representatives”), as reasonably required in
connection with any resolution procedure under this Section 10.13, and the Asset
Representations Reviewer, if an Asset Review has been conducted, if the
disclosing Party (a) directs such Representatives to keep the information
confidential, (b) is responsible for any disclosure by its Representatives of
such information and (c) takes at its sole expense all reasonable measures to
restrain such Representatives from disclosing such information. If any party
receives a subpoena or other request for information from a third party (other
than a governmental regulatory body) for Confidential Information, the recipient
will promptly notify the other party and will provide the other party with the
opportunity to object to the production of its Confidential Information or seek
other appropriate protective remedies, consistent with the applicable
requirements of law and regulation. If, in the absence of a protective order,
such party or any of its representatives are compelled as a matter of law,
regulation, legal process or by regulatory authority to disclose any portion of
the Confidential Information, such party may disclose to the party compelling
disclosure only the part of such Confidential Information that is required to be
disclosed.

 

  62   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 10.14 Cooperation with Voting. Each of NMAC, the Seller and the Issuer
hereby acknowledges and agrees that it shall reasonably cooperate with the
Indenture Trustee to facilitate any vote by the Instituting Noteholders pursuant
to terms of Section 7.08 of the Indenture.

[Signature Page Follows]

 

  63   (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

NISSAN AUTO RECEIVABLES 2017-C

OWNER TRUST

By:  

WILMINGTON TRUST, NATIONAL ASSOCIATION,

not in its individual capacity but solely as Owner Trustee on behalf of the
Trust

  By:                                                                           
    Name:     Title: NISSAN AUTO RECEIVABLES CORPORATION II, as Seller  
By:                                                                             
  Name:     Title: NISSAN MOTOR ACCEPTANCE CORPORATION, individually and as
Servicer   By:                                   
                                            Name:     Title: U.S. BANK NATIONAL
ASSOCIATION, not in its individual capacity but solely as Indenture Trustee  
By:                                                                             
  Name:     Title:

 

    (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Schedule I

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE

RECEIVABLES

 

(a) Characteristics of Receivables. Such Receivable

 

  a. has been originated in the United States of America by a Dealer for the
retail sale of a Financed Vehicle, has been fully and properly executed or
authenticated by the parties thereto, and has been validly assigned by such
Dealer to NMAC,

 

  b. created a valid and enforceable security interest in favor of NMAC in such
Financed Vehicle,

 

  c. contains provisions that entitle the holder thereof to realize on the
collateral as security,

 

  d. provides for level monthly payments that fully amortize the Amount Financed
over an original term of no greater than 75 payments, except that (i) the
payment amount in the first or last month in the life of the Receivable may be
minimally different from the level payment amount and (ii) the initial payment
on such Receivable may have been deferred for up to 90 days, and

 

  e. provides for interest at the related APR.

 

(b) Compliance with Law. Such Receivable complied at the time it was originated
or made with all requirements of applicable federal, state and local laws, and
regulations thereunder.

 

(c) Binding Obligation. Such Receivable represents the legal, valid and binding
payment obligation in writing of the related Obligor, enforceable by the holder
thereof in accordance with its terms subject to (i) the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, (ii) the effect of general equitable principles and
(iii) the potential unenforceability of waivers of jury trial provisions in
certain states.

 

(d) Security Interest in Financed Vehicle. Immediately prior to the sale,
assignment and transfer thereof to the Issuer, such Receivable was secured by a
validly perfected first priority security interest in the Financed Vehicle in
favor of NMAC as secured party or all necessary and appropriate actions shall
have been commenced that would result in the valid perfection of a first
priority security interest in the Financed Vehicle in favor of NMAC as secured
party.

 

(e) Repossession. As of the Cut-off Date, according to the records of NMAC, the
Financed Vehicle related to such Receivable has not been repossessed and the
possession thereof not reinstated.

 

    (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(f) Receivables in Force. The records of the Servicer do not reflect that such
Receivable has been satisfied, subordinated or rescinded, nor that any Financed
Vehicle has been released from the lien granted by the related Receivable in
whole or in part.

 

(g) No Waiver. No provision of the Receivable has been waived in a manner that
is prohibited by the provisions of Section 4.01.

 

(h) No Defenses. The records of the Servicer do not reflect that such Receivable
is subject to any asserted or threatened right of rescission, setoff,
counterclaim or defense.

 

(i) No Default. The records of the Servicer reflect that, except for payment
defaults continuing for a period of not more than 29 days as of the Cut-off
Date, no default, breach, violation or event permitting acceleration under the
terms of such Receivable has occurred.

 

(j) Insurance. The Obligor is required under the terms of the related Receivable
to maintain physical damage insurance covering the Financed Vehicle.

 

(k) Certificate of Title. The Receivable File related to such Receivable
contains the original Certificate of Title (or a photocopy or image thereof) or
evidence that an application for a Certificate of Title has been filed.

 

(l) Lawful Assignment. Such Receivable has not been originated in, or shall be
subject to the laws of, any jurisdiction under which the sale, transfer and
assignment of such Receivable under this Agreement are unlawful, void or
voidable.

 

(m) Chattel Paper. Such Receivable constitutes either “tangible chattel paper”
or “electronic chattel paper” as such terms are defined in the UCC.

 

(n) Simple Interest Receivables. Such Receivable is a Simple Interest
Receivable.

 

(o) APR. The Annual Percentage Rate of such Receivable ranges from 0.00% to
11.00%.

 

(p) Maturity. As of the Cut-off Date, such Receivable had a remaining term to
maturity of not less than 2 payments and not greater than 69 payments.

 

(q) First Payment. As of the Cut-off Date, the related Obligor has made the
initial payment on such Receivable.

 

(r) Balance. Such Receivable had an original Principal Balance of not more than
$79,941.95 and, as of the Cut-off Date, had a Principal Balance of not less than
$2,000.00 and not more than $72,401.05.

 

(s) Delinquency. Such Receivable was not more than 29 days past due as of the
Cut-off Date, and such Receivable has not been extended by more than two months.

 

(t) Bankruptcy. The records of the Servicer do not reflect that the related
Obligor was the subject of a bankruptcy proceeding as of the Cut-off Date.

 

    (NAROT 2017-C Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(u) Origination. Such Receivable has an origination date on or after
November 20, 2011.

 

(v) Receivable Files. There is only one original executed copy of each “tangible
record” constituting or forming a part of such Receivable that is tangible
chattel paper and a single “authoritative copy” (as such term is used in
Section 9-105 of the UCC) of each electronic record constituting or forming a
part of such Receivable that is electronic chattel paper. The Receivable Files
that constitute or evidence such Receivable do not have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed by the
Seller to any Person other than the Issuer.

 

(w) Forced-Placed Insurance Premiums. No contract relating to such Receivable
has had forced-placed insurance premiums added to the amount financed.

 

(x) No Government Obligors. Such receivable shall not be due from the United
States or any state, or from any agency, department subdivision or
instrumentality thereof.

 

    (NAROT 2017-C Sale and Servicing Agreement)